     Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 1 of 34




UNITED STATES DISTRICT
UNITED STATES DISTRICT COURT
                       COURT
SOUTHERN DISTRICT
SOUTHERN  DISTRICT OF
                   OF NEW
                      NEW YORK
                          YORK


ROBERT O'NEIL,
ROBERT O’NEIL,

                       Plaintiff,
                       Plaintiff,              Case No.
                                               Case No. 1:19-cv-9769-AT
                                                        1:19-cv-9769-AT

     -- against
        against --

EMILY RATAJKOWSKI ET
EMILY RATAJKOWSKI    AL.,
                  ET AL.,

                       Defendants.
                       Defendants.


         MEMORANDUM OF
         MEMORANDUM  OF LAW
                        LAW IN SUPPORT OF
                            IN SUPPORT OF DEFENDANTS'
                                          DEFENDANTS’
       MOTION FOR
       MOTION FOR SUMMARY JUDGMENT AND
                  SUMMARY JUDGMENT  AND ATTORNEY'S
                                        ATTORNEY’S FEES
                                                   FEES
         Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 2 of 34




                                                 TABLE OF CONTENTS
                                                 TABLE OF CONTENTS

                                                                                                                                    PAGE
                                                                                                                                    PAGE

I.
I.     INTRODUCTION
       INTRODUCTION .............................................................................................................. 1
                                                                                                                                   1

II.
II.    FACTS ................................................................................................................................ 4
       FACTS                                                                                                                                  4

III.
III.   LEGAL
       LEGAL STANDARD
             STANDARD......................................................................................................... 7
                                                                                                                               7

IV.
W.     LEGAL ARGUMENT ........................................................................................................ 88
       LEGAL ARGUMENT

       POINT I.
       POINT    PLAINTIFF LACKS
             I. PLAINTIFF       A VALID
                          LACKS A VALID COPYRIGHT
                                        COPYRIGHT ................................................. 88

                  i.
                  i.         Plaintiff Cannot
                             Plaintiff Cannot Show     that the
                                               Show that      the O'Neil
                                                                    O’Neil Photograph
                                                                                Photograph is      is Protected
                                                                                                       Protected by    by
                             the ‘330
                             the       Registration ................................................................................... 88
                                 '330 Registration

                  ii.
                  ii.        The O’Neil Photograph
                             The O'Neil  Photograph Does
                                                    Does Not
                                                          Not Have
                                                                Have the the Necessary
                                                                               Necessary Originality
                                                                                                 Originality to    to
                             Qualify for
                             Qualify     Copyright Protection
                                     for Copyright Protection .............................................................. 10
                                                                                                                             10

                  iii.
                  iii.       The O’Neil Photograph
                             The O'Neil  Photograph Was
                                                     Was Not Not Exclusive
                                                                    Exclusive and    and Therefore
                                                                                           Therefore Is         Not
                                                                                                            Is Not
                             Protected by
                             Protected by Copyright
                                          Copyright ............................................................................. 13
                                                                                                                                  13

       POINT II.
       POINT     THE INSTAGRAM
             II. THE INSTAGRAM STORIES POST WAS
                               STORIES POST WAS FAIR
                                                FAIR USE
                                                     USE ................................ 14
                                                                                          14

       POINT III.
       POINT      PLAINTIFF SUFFERED
             III. PLAINTIFF          NO ACTUAL
                            SUFFERED NO   ACTUAL DAMAGES   DAMAGES AND          AND STATUTORY
                                                                                         STATUTORY
       DAMAGES ARE
       DAMAGES     ARE NOT
                       NOT APPROPRIATE
                            APPROPRIATE ......................................................................... 18
                                                                                                                  18

       POINT IV.
       POINT W. THIS  CASE WAS
                 THIS CASE WAS BROUGHT
                               BROUGHT IN
                                        IN BAD
                                           BAD FAITH
                                               FAITH AND
                                                      AND DEFENDANT
                                                               DEFENDANT IS              IS
       ENTITLED
       ENTITLED TOTO HER
                     HER ATTORNEY'S
                         ATTORNEY’S FEES
                                    FEES AND
                                         AND COSTS
                                             COSTS ............................................ 23
                                                                                                23

V.
V.     CONCLUSION ................................................................................................................. 27
       CONCLUSION                                                                                                                   27




                                                                    ii
             Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 3 of 34




                                                  TABLE OF AUTHORITIES
                                                  TABLE OF AUTHORITIES

                                                                                                                                         Page(s)
                                                                                                                                         Page(s)

Federal
Federal Cases
        Cases

Adjmi v.
Adjmi    DLT Entm't
      v. DLT Entm’t Ltd.,
                    Ltd.,
   97 F.Supp.3d 512
   97 F.Supp.3d 512 (S.D.N.Y.
                    (S.D.N.Y. 2015)
                              2015) .........................................................................................15
                                                                                                                             15

Alyeska Pipeline
Alyeska Pipeline Co.
                 Co. v.
                     v. Wilderness          Society,
                          Wilderness Society,
   421 U.S.,
   421  U.S., 95
              95 S.Ct.
                 S.Ct. ....................................................................................................................25
                                                                                                                                           25

Anderson v.
Anderson    Primera Plana
         v. Primera Plana NY
                          NY, Inc.,
                              Inc.,
   No. 17CV7715JMFKNF,
   No. 17CV7715JMFKNF, 20192019 WL
                                 WL 1936741
                                    1936741 (S.D.N.Y.
                                            (S.D.N.Y. Mar.
                                                      Mar. 29,
                                                           29, 2019)
                                                               2019) ...............................22
                                                                                                    22

Authors Guild,
Authors        Inc. v.
        Guild, Inc.    HathiTrust,
                    v. HathiTrust,
   755  F.3d 87
   755 F.3d     (2d Cir.
             87 (2d Cir. 2014)
                         2014).................................................................................................14, 17
                                                                                                                               14, 17

Authors Guild
Authors Guild v.
              v. Google,  Inc.,
                 Google, Inc.,
   804  F.3d 202
   804 F.3d  202 (2d
                 (2d Cir.
                     Cir. 2015)
                          2015).....................................................................................................14
                                                                                                                                    14

Baker v.
Baker v. Urban
         Urban Outfitters, Inc.,
               Outfitters, Inc.,
   254 F.
   254  F. Supp. 2d 346
           Supp. 2d 346 (S.D.N.Y.
                        (S.D.N.Y. 2003)
                                  2003)................................................................................20, 24
                                                                                                                       20, 24

Blanch v.
Blanch    Koons,
       v. Koons,
   467 F.3d
   467 F.3d 244
            244 (2d
                 (2d Cir.
                     Cir. 2006)
                          2006)...............................................................................................15, 16
                                                                                                                              15, 16

Burrow-Giles Lithographic
Burrow-Giles Lithographic Co.
                           Co. v.  Sarony,
                                v. Sarony,
   111 U.S.
   111 U.S. 53, 4 S.
            53, 4    Ct. 279,
                  S. Ct. 279, 28
                              28 L.
                                 L. Ed. 349 (1884)
                                    Ed. 349 (1884) ......................................................................10
                                                                                                                         10

Cariou
Cariou v. Prince,
       v. Prince,
   714 F.3d
   714 F.3d 694   (2d Cir.
             694 (2d  Cir. 2013)
                           2013)...................................................................................14, 16, 17,
                                                                                                                   14, 16, 17, 18
                                                                                                                               18

Castle Rock Entm't,
Castle Rock Entm’t, Inc.
                    Inc. v.
                         v. Carol Pub. Group,
                            Carol Pub.     Group, Inc.,Inc.,
   150 F.3d
   150  F.3d 132
             132 (2d
                 (2d Cir.
                     Cir. 1998)
                          1998).....................................................................................................18
                                                                                                                                    18

Cengage Learning, Inc.
Cengage Learning, Inc. v.
                       v. Yousuf,
                          Yousuf,
   No. 114CV03174DABSDA,
   No. 114CV03174DABSDA, 2018  2018 WL
                                    WL 6990757 (S.D.N.Y. Dec.
                                       6990757 (S.D.N.Y. Dec. 20,
                                                              20, 2018)
                                                                  2018) ..........................21
                                                                                                  21

Chambers
Chambers v. NASCO, Inc.,
         v. NASCO,   Inc.,
   501 U.S. 32,
   501 U.S. 32, 111
                111 S.Ct.  2123, 115
                    S.Ct. 2123,  115 L.Ed.2d 27 (1991)
                                     L.Ed.2d 27 (1991) ..............................................................26
                                                                                                                     26

Christians of Cal.,
Christians of           Inc. v.
               Cal., Inc.      v. Clive
                                   Clive Christian
                                            Christian N.Y,  N.Y., LLP,
                                                                     LLP,
   No. 13-cv-275
   No.  13-cv-275 (KBF),
                       (KBF), 2014  2014 U.S.U.S. Dist.
                                                     Dist. LEXIS
                                                              LEXIS 139005139005 (S.D.N.Y.
                                                                                       (S.D.N.Y. Sep.   Sep. 15,15,
   2014) ..........................................................................................................................................88
   2014)

Crown Awards, Inc.
Crown Awards, Inc. v. Disc. Trophy
                   v. Disc.        & Co.,
                            Trophy & Co.,
   564 F.Supp.2d 290
   564 F.Supp.2d 290 (S.D.N.Y.
                      (S.D.N.Y. 2008),
                                2008), aff'd,
                                       aff’d, 326 F. App'x
                                              326 F. App’x 575 (2d Cir.
                                                           575 (2d Cir. 2009)
                                                                        2009)........................24
                                                                                                     24


                                                                         ii
                                                                         ii
            Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 4 of 34




Custom Dynamics, LLC
Custom Dynamics,  LLC v.  Radiantz LED
                       v. Radiantz LED Lighting,
                                        Lighting, Inc., Inc.,
   535 F. Supp.
   535 F.       2d 542
          Supp. 2d 542 (E.D.N.C.
                       (E.D.N.C. 2008)
                                  2008)......................................................................................11
                                                                                                                             11

Davis v.
Davis v. Carroll,
         Carroll,
   937  F. Supp.
   937 F.         2d 390
           Supp. 2d  390 (S.D.N.Y.
                         (S.D.N.Y. 2013)
                                   2013)........................................................................................7
                                                                                                                                7

Durham Indus.,
Durham  Indus., Inc.
                Inc. v.
                     v. Tomy
                        Tomy Corn.,
                              Corn.,
   630 F.2d 905  (2d  Cir. 1980).......................................................................................................8
   630 F.2d 905 (2d Cir. 1980)                                                                                                         8

Earth Flag
Earth Flag Ltd.
           Ltd. v. Alamo Flag
                v. Alamo Flag Co.,
                              Co.,
   153 F.
   153 F. Supp.  2d 349
          Supp. 2d  349 (S.D.N.Y.
                        (S.D.N.Y. 2001)
                                   2001)......................................................................................11
                                                                                                                              11

Ez-Tixz, Inc.
Ez-Tixz, Inc. v. Hit-Tix, Inc.,
              v. Hit-Tix, Inc.,
   919
   919 F.F. Supp. 728 (S.D.N.Y.
            Supp. 728  (S.D.N.Y. 1996)
                                 1996) ..........................................................................................22
                                                                                                                                 22

Family Dollar
Family Dollar Stores,
              Stores, Inc.
                      Inc. v.
                           v. United Fabrics Int'l,
                              United Fabrics  Int’l, Inc.,
                                                       Inc.,
   896 F. Supp.
   896 F.       2d 223
          Supp. 2d 223 (S.D.N.Y.
                        (S.D.N.Y. 2012)
                                   2012)......................................................................................10
                                                                                                                              10

Feist Publ'ns,
Feist Publ’ns, Inc.
               Inc. v. Rural Tel.
                    v. Rural       Serv. Co.,
                              Tel. Serv. Co.,
   499 U.S.
   499  U.S. 340,
             340, 111
                   111 S.Ct.  1282, 113
                        S.Ct. 1282,  113 L.Ed.2d  358 (1991)
                                          L.Ed.2d 358 (1991) ......................................................8, 13
                                                                                                                   8, 13

Ferdman v.
Ferdman v. CBS  Interactive, Inc.,
           CBS Interactive,  Inc.,
   342 F.
   342 F. Supp. 3d 515
          Supp. 3d 515 (S.D.N.Y.
                       (S.D.N.Y. 2018)
                                   2018)........................................................................................99

Fogerty v.
Fogerty    Fantasy, Inc.,
        v. Fantasy, Inc.,
   510  U.S. 517,
   510 U.S.       114 S.Ct.
             517, 114       1023, 127
                      S.Ct. 1023, 127 L.Ed.2d 455 (1994)
                                      L.Ed.2d 455 (1994) ....................................................17, 23
                                                                                                             17, 23

Folio Impressions
Folio Impressions v. Byer Cal.,
                  v. Byer Cal.,
    752 F. Supp.
    752 F. Supp. 583 (S.D.N.Y. 1990)
                 583 (S.D.N.Y.  1990) ........................................................................................8,
                                                                                                                              8, 9
                                                                                                                                 9

Frederick v.
Frederick v. Capital
             Capital One Bank (USA)
                     One Bank       N.A., No.
                              (USA) NA.,  No. 14-CV-5460
                                              14-CV-5460 (AJN),
                                                              (AJN), 2018 2018 U.S.U.S.
   Dist. LEXIS
   Dist. LEXIS 50768,  at *34
                50768, at *34 (S.D.N.Y.
                              (S.D.N.Y. Mar.
                                        Mar. 27,
                                             27, 2018)
                                                 2018) ............................................................22
                                                                                                                   22

Gallo
Gallo v. Prudential Residential
      v. Prudential Residential Servs.,
                                Servs., Ltd.
                                           Ltd. P P’ship,
                                                     'ship,
   22 F.3d
   22  F.3d 1219
            1219 (2d
                 (2d Cir.
                     Cir. 1994)
                          1994).......................................................................................................77

Goldenberg
Goldenberg v. Doe,
           v. Doe,
   731 F. Supp.
   731 F.       1155 (E.D.N.Y.
          Supp. 1155 (E.D.N.Y. 1990)
                               1990) ........................................................................................20
                                                                                                                             20

Harlen Assocs.
Harlen Assocs. v.
               v. Vill.  of Mineola,
                   Vill. of Mineola,
   273 F.3d
   273 F.3d 494
            494 (2d
                  (2d Cir.
                       Cir. 2001)
                            2001).......................................................................................................77

Island Software
Island Software and
                and Computer   Service, Inc.
                    Computer Service,       Inc. v.    Microsoft Corp.,
                                                   v. Microsoft         Corp.,
    413 F.3d
    413 F.3d 257
             257 (2d
                 (2d Cir.2005)
                     Cir.2005)........................................................................................................77

Knic Knac
Knic Knac Agencies
           Agencies v. Masterpiece Apparel,
                    v. Masterpiece Apparel,
   94 Civ. 1073
   94 Civ. 1073 (LMM),
                (LMM), 1999
                         1999 U.S.
                              U.S. Dist.
                                    Dist. LEXIS 3267 (S.D.N.Y.
                                          LEXIS 3267 (S.D.N.Y. Mar.
                                                               Mar. 17,
                                                                    17, 1999)
                                                                        1999) .....................22
                                                                                                   22



                                                                   iii
                                                                   iii
             Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 5 of 34




Knitwaves v.
Knitwaves    Lollytogs Ltd.,
          v. Lollytogs Ltd.,
   71 F.3d 996
   71 F.3d     (2d Cir.
           996 (2d  Cir. 1995)
                         1995).......................................................................................................21
                                                                                                                                     21

Kramer v.
Kramer    Showa Denko
       v. Showa  Denko K.K.,
                       K.K.,
   929 F. Supp.
   929 F. Supp. 733 (S.D.N.Y. 1996)
                733 (S.D.N.Y. 1996) ..........................................................................................22
                                                                                                                              22

L.A. Printex
L.A. Printex Indus.,
             Indus., Inc.
                     Inc. v. Le Chateau,
                          v. Le          Inc.,
                                Chateau, Inc.,
   No.  11 CIV.
   No. 11 CIV.   4248
                 4248  LTS,
                       LTS,   2012
                              2012 WL
                                   WL  987590
                                       987590  (S.D.N.Y. Mar.
                                               (S.D.N.Y. Mar. 23,
                                                              23, 2012)
                                                                  2012) ....................................10
                                                                                                            10

Louis Vuitton
Louis         Malletier, S.A.
      Vuitton Malletier, S.A. v. My Other
                              v. My        Bag, Inc.,
                                    Other Bag,  Inc.,
   156 F.Supp.3d
   156 F.Supp.3d 425
                  425 (S.D.N.Y.),
                       (S.D.N.Y.), affd,
                                    aff’d, 674 Fed.Appx. 16
                                           674 Fed.Appx. 16 (2d
                                                            (2d Cir.
                                                                Cir. 2016)
                                                                     2016) ................................15
                                                                                                           15

Masterfile Corp.
Masterfile Corp. v.
                 v. Country
                    Country Cycling
                            Cycling & Hiking Tours
                                    & Hiking Tours by Brooks, Inc.,
                                                   by Brooks, Inc.,
  No. 06CIV.6363(SAS)FM,
  No.  06CIV.6363(SAS)FM, 20082008 WL
                                    WL 313958
                                        313958 (S.D.N.Y.
                                               (S.D.N.Y. Feb.
                                                          Feb. 4,
                                                               4, 2008)
                                                                  2008) .................................21
                                                                                                         21

Matthew Bender
Matthew Bender && Co.
                  Co. v.
                      v. W. Pub. Co.,
                          W Pub.   Co.,
   158 F.3d
   158 F.3d 674 (2d Cir.
            674 (2d Cir. 1998)
                         1998).....................................................................................................11
                                                                                                                                   11

Matthew Bender
Matthew Bender && Co.
                  Co. v.
                      v. W. Pub. Co.,
                          W Pub.   Co.,
   240 F.3d
   240 F.3d 116
            116 (2d
                (2d Cir.
                    Cir. 2001)
                         2001).....................................................................................................24
                                                                                                                                   24

MindGames, Inc.
MindGames,  Inc. v.
                 v. Western  Pub. Co.,
                    Western Pub.   Co.,
   218 F.3d
   218 F.3d 652  (7th Cir.
            652 (7th  Cir. 2000), cert. denied,
                           2000), cert. denied, 531 U.S. 1126
                                                531 U.S. 1126 (2001)
                                                              (2001) ..........................................20
                                                                                                               20

NXIVM Corp.
NXIVM  Corp. v. Ross Inst.,
             v. Ross Inst.,
   364 F.3d
   364 F.3d 471
            471 (2d
                (2d Cir.
                    Cir. 2004)
                         2004).....................................................................................................15
                                                                                                                                   15

Oliveri
Oliveri v.
        v. Thompson,
           Thompson,
    803 F.2d 1265
    803 F.2d 1265 (2d
                  (2d Cir.1986)
                      Cir.1986)....................................................................................................26
                                                                                                                                   26

Oriental Art Printing,
Oriental Art  Printing, Inc. Inc. v.v. Goldstar        Printing Corp.,
                                        Goldstar Printing             Corp.,
   175 F.
   175  F. Supp.
           Supp. 2d 2d 542
                         542 (S.D.N.Y.
                                (S.D.N.Y. 2001)   2001) affdaff’d mem.,
                                                                     mem., 34   34 F.F. App'x
                                                                                         App’x 401  401 (2d(2d Cir.
                                                                                                                  Cir.
   2002) ........................................................................................................................................10
   2002)                                                                                                                                         10

Peer Int'l
Peer Int’l Corp.
           Corp. v. Luna Records,
                 v. Luna Records, Inc.,
                                  Inc.,
   887  F. Supp.
   887 F.  Supp. 560  (S.D.N.Y. 1995)
                 560 (S.D.N.Y.  1995) ..........................................................................................21
                                                                                                                                21

Polsby v.
Polsby     St. Martin's
        v. St. Martin’s Press,
                        Press, Inc.,
                               Inc.,
   88 F.
      F. App'x
         App’x 90   (2d Cir.
                90 (2d  Cir. 2001)
                             2001) ...................................................................................................23
                                                                                                                                      23

Polsby v.
Polsby     St. Martin's
        v. St. Martin’s Press,
                         Press, Inc.,
                                    Inc.,
   No. 97
   No.      Civ. 690,
         97 Civ.       2000 WL
                  690, 2000     WL 98057          (S.D.N.Y. Jan.
                                       98057 (S.D.N.Y.                    18, 2000),
                                                                   Jan. 18,     2000), affd,aff’d, 8  8 F.
                                                                                                         F. App'x
                                                                                                             App’x
   90  (2d Cir.
   90 (2d   Cir. 2001)
                 2001) ......................................................................................................................24
                                                                                                                                             24

Psihoyos v.
Psihoyos    Nat’l Geographic
         v. Nat'l            Soc’y,
                  Geographic Soc'y,
    409 F.
    409 F. Supp. 2d 268
           Supp. 2d 268 (S.D.N.Y.
                        (S.D.N.Y. 2005)
                                  2005)......................................................................................11
                                                                                                                             11




                                                                        iv
                                                                        iv
            Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 6 of 34




Rice v.
Rice    NBC Universal
     v. NBC           Media LLC,
            Universal Media   LLC,
   No. 19-CV-447
   No.  19-CV-447 (JMF)
                  (JMF) ...............................................................................................................1
                                                                                                                                       1



Rogers v.
Rogers    Koons,
       v. Koons,
   960 F.2d 301
   960 F.2d 301 (2d
                 (2d Cir.
                     Cir. 1992)
                          1992).....................................................................................................10
                                                                                                                                    10

Screenlife Establishment
Screenlife Establishment v.
                         v. Tower
                            Tower Video, Inc.,
                                  Video, Inc.,
   868  F.Supp. 47
   868 F.Supp.   47 (S.D.N.Y.
                    (S.D.N.Y. 1994)
                              1994) (Sotomayor,
                                    (Sotomayor, J.)
                                                J.) ..............................................................23, 24
                                                                                                                  23, 24

Sea Tow
Sea      Servs. Int'l
    Tow Servs.  Int’l v. St. Paul
                      v. St. Paul Fire
                                  Fire &
                                       & Marine
                                         Marine Ins.Ins. Co.,
                                                           Co.,
    211 F.
    211 F. Supp. 3d 528
           Supp. 3d   528 (E.D.N.Y.
                          (E.D.N.Y. 2016)
                                      2016) .....................................................................................22
                                                                                                                                 22

Sierra Club
Sierra Club v.
            v. United States Army
               United States Army Corps
                                     Corps of  of Eng'rs,
                                                    Eng’rs,
    776 F.2d
    776 F.2d 383
             383 (2d
                 (2d Cir.1985)
                      Cir.1985)......................................................................................................26
                                                                                                                                     26

Skoogfors v.
Skoogfors    Lycos, Inc.,
          v. Lycos, Inc.,
   No. 16CIV2742PGGJCF,
   No. 16CIV2742PGGJCF, 2017
                          2017 WL
                               WL 10591577
                                  10591577 (S.D.N.Y.
                                           (S.D.N.Y. Apr.
                                                     Apr. 21,
                                                          21, 2017)
                                                              2017) .............................22
                                                                                                 22

Solid Oak
Solid     Sketches, LLC
      Oak Sketches, LLC v. 2K Games,
                        v. 2K        Inc.,
                              Games, Inc.,
    No. 16-CV-724-LTS-SDA,
    No. 16-CV-724-LTS-SDA, 2020
                              2020 WL
                                   WL 1467394
                                       1467394 (S.D.N.Y.
                                               (S.D.N.Y. Mar.
                                                         Mar. 26,
                                                              26, 2020)
                                                                  2020) ............................16
                                                                                                    16

Solid Oak
Solid     Sketches, LLC
      Oak Sketches, LLC v. 2K Games,
                        v. 2K        Inc.,
                              Games, Inc.,
    No. 16CV724-LTS,
    No. 16CV724-LTS, 2016
                       2016 WL
                             WL 4126543
                                4126543 (S.D.N.Y.
                                          (S.D.N.Y. Aug.
                                                    Aug. 2,
                                                         2, 2016)
                                                            2016) ..........................................21
                                                                                                            21

TCA
TCA Television
    Television Corp.
               Corp. v. McCollum,
                     v. McCollum,
   839 F.3d 168
   839 F.3d 168 (2d
                (2d Cir.
                    Cir. 2016)
                         2016).....................................................................................................15
                                                                                                                                   15

Telebrands
Telebrands Corp.
           Corp. v. Del Labs.,
                 v. Del  Labs., Inc.,
                                    Inc.,
   719 F.
   719 F. Supp. 2d 283
          Supp. 2d  283 .................................................................................................................11
                                                                                                                                         11

The Authors Guild
The Authors Guild v.
                  v. Google, Inc.,
                     Google, Inc.,
   136 S.Ct.
   136       1658, 194
       S.Ct. 1658, 194 L.Ed.2d
                       L.Ed.2d 800  (2016) .................................................................................14
                                800 (2016)                                                                                  14

Troll
Troll Co.
      Co. v.
          v. Uneeda  Doll Co.,
             Uneeda Doll   Co.,
   483 F.3d
   483  F.3d 150
              150 (2d
                  (2d Cir.
                      Cir. 2007)
                           2007).....................................................................................................21
                                                                                                                                     21

Usherson
Usherson v. Bandshell, Civ.
         v. Bandshell, Civ. No.
                            No. 1-1:19-cv-06368(JMF)
                                1-1:19-cv-06368(JMF)…………………………………………1
                                                                    1

Van Der Zee
Van Der Zee v.
            v. Greenidge,
               Greenidge,
   No. 03-CV-8659
   No. 03-CV-8659 (RLE),
                   (RLE), 2006
                          2006 WL
                               WL 44020
                                  44020 (S.D.N.Y.
                                        (S.D.N.Y. Jan. 6, 2006)
                                                  Jan. 6, 2006) ........................................21
                                                                                                        21

Warner Bros. v.
Warner Bros.    Dae Rim
             v. Dae Rim Trading, Inc.,
                        Trading, Inc.,
  677  F. Supp.
  677 F.        740 (S.D.N.Y.
          Supp. 740 (S.D.N.Y. 1988)
                              1988) ....................................................................................21, 25
                                                                                                                        21, 25

Wright
Wright v.
       v. Warner  Books, Inc.,
          Warner Books,   Inc.,
   953  F.2d 731
   953 F.2d      (2d Cir.
             731 (2d Cir. 1991)
                           1991).....................................................................................................15
                                                                                                                                     15


                                                                    v
                                                                    v
             Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 7 of 34




Federal Statutes
Federal Statutes

17 U.S.C.
17 U.S.C. §
          § 101
            101 ..............................................................................................................................21
                                                                                                                                              21

17 U.S.C.
17 U.S.C. §
          § 107(2)
            107(2) .........................................................................................................................16
                                                                                                                                            16

17 U.S.C.
17 U.S.C. §
          § 107(3)
            107(3) .........................................................................................................................17
                                                                                                                                            17

17 U.S.C.
17 U.S.C. §
          § 107(4)
            107(4) .........................................................................................................................17
                                                                                                                                            17

17 U.S.C.
17 U.S.C. §
          § 410(c)
            410(c) ...........................................................................................................................88

17 U.S.C.
17 U.S.C. §
          § 412
            412 ..............................................................................................................................21
                                                                                                                                              21

17 U.S.C.
17 U.S.C. §
          § 412(1)
            412(1) .........................................................................................................................21
                                                                                                                                            21

17 U.S.C.
17 U.S.C. §
          § 505
            505 ....................................................................................................................4, 23, 24
                                                                                                                                    4, 23, 24

17 U.S.C.
17 U.S.C. §
          § 504(b)
            504(b) ........................................................................................................................20
                                                                                                                                           20

28 U.S.C.
28 U.S.C. §
          § 1927
            1927 ..................................................................................................................4, 23, 25
                                                                                                                                   4, 23, 25

The Copyright Act
The Copyright Act .................................................................................................10, 13, 14,
                                                                                                                   10, 13, 14, 23,
                                                                                                                               23, 24
                                                                                                                                   24

Rules
Rules

Federal Rule
Federal Rule of
             of Civil
                Civil Procedure
                      Procedure 56(c)
                                56(c) .............................................................................................7
                                                                                                                                   7

FRCP 11
FRCP 11 ...............................................................................................................................4, 23, 25
                                                                                                                                       4, 23, 25




                                                                      vi
                                                                      vi
           Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 8 of 34




I.
I.       INTRODUCTION
         INTRODUCTION

     This case is
     This case is another
                  another in
                          in aa long series of
                                long series of sanctionable
                                               sanctionable and
                                                            and improper lawsuits filed
                                                                improper lawsuits filed by
                                                                                        by Mr.
                                                                                           Mr.

Richard Liebowitz’s
Richard             law office.
        Liebowitz's law office. On
                                On July 22, 2020,
                                   July 22, 2020, this
                                                  this Court
                                                       Court found
                                                             found that
                                                                   that "there
                                                                        “there is
                                                                               is aa strong
                                                                                     strong public
                                                                                            public

interest in
interest in shining
            shining aa bright
                       bright light on Mr.
                              light on Mr. Liebowitz’s
                                           Liebowitz's extraordinary record in
                                                       extraordinary record in his
                                                                               his conduct
                                                                                   conduct and
                                                                                           and

ensuring that
ensuring that both
              both courts and his
                   courts and his clients,
                                  clients, current and future,
                                           current and         are aware
                                                       future, are aware of
                                                                         of …   [his] history
                                                                            ... [his] history so
                                                                                              so that
                                                                                                 that

they can
they     be vigilant
     can be vigilant in
                     in scrutinizing
                        scrutinizing Mr.
                                     Mr. Liebowitz’s conduct.” Citing
                                         Liebowitz's conduct." Citing Usherson
                                                                      Usherson v. Bandshell,
                                                                               v. Bandshell,

Civ. No.
Civ. No. 1-1:19-cv-06368(JMF).
         1-1:19-cv-06368(JMF).

         This Court is
         This Court    undoubtedly familiar
                    is undoubtedly familiar with
                                            with the
                                                 the litigation
                                                     litigation scheme
                                                                scheme perpetrated
                                                                       perpetrated by
                                                                                   by Mr.
                                                                                      Mr.

Leibowitz’s law office.
Leibowitz's law office. As
                        As Judge Cote has
                           Judge Cote has previously
                                          previously determined,
                                                     determined, "[Mr.
                                                                 “[Mr. Liebowitz's]
                                                                       Liebowitz’s] litigation
                                                                                    litigation

strategy in
strategy    this District
         in this District fits
                          fits squarely
                               squarely within
                                        within the
                                               the definition of aa copyright
                                                   definition of              troll.” McDermott
                                                                    copyright troll." McDermott v.
                                                                                                v.

Monday Monday,
Monday Monday, LLC,
               LLC, Viv
                    Viv No. 1:17-CV-09230.1
                        No. 1:17-CV-09230.1

         As aa result
         As           of his
               result of his prodigious
                             prodigious bad-faith
                                        bad-faith filings, Mr. Liebowitz
                                                  filings, Mr.           was described
                                                               Liebowitz was           by this
                                                                             described by this Court
                                                                                               Court

as "earning
as “earning the
            the dubious
                dubious distinction
                        distinction of
                                    of being
                                       being aa regular target of
                                                regular target of sanctions
                                                                  sanctions related
                                                                            related motions
                                                                                    motions and
                                                                                            and

orders.” Rice
orders." Rice v. NBC Universal
              v. NBC           Media LLC,
                     Universal Media LLC, No.
                                          No. 19-CV-447
                                              19-CV-447 (JMF).
                                                        (JMF).

         This case has
         This case has all
                       all of
                           of the
                              the hallmarks
                                  hallmarks of
                                            of Mr.
                                               Mr. Liebowitz’s prior bad-faith
                                                   Liebowitz's prior bad-faith litigation,
                                                                               litigation, including
                                                                                           including

defective registrations,
defective registrations, lack of infringement,
                         lack of               and lack
                                 infringement, and      of damages.
                                                   lack of damages. Indeed,
                                                                    Indeed, documents
                                                                            documents produced
                                                                                      produced

by Plaintiff
by Plaintiff and
             and his
                 his counsel
                     counsel for the first
                             for the       time at
                                     first time at approximately
                                                   approximately 1am the morning
                                                                 lam the morning of
                                                                                 of Plaintiff
                                                                                    Plaintiff’s
                                                                                             s

deposition, show
deposition, show that
                 that the
                      the actual
                          actual total
                                 total amount
                                       amount that
                                              that Plaintiff
                                                   Plaintiff received
                                                             received from the entire
                                                                      from the entire set
                                                                                      set of
                                                                                          of

photographs he
photographs    took of
            he took of Ms.
                       Ms. Ratajkowski
                           Ratajkowski is
                                       is aa mere
                                             mere $2.55.
                                                  $2.55. Plaintiff
                                                         Plaintiff was
                                                                   was clearly
                                                                       clearly aware
                                                                               aware of
                                                                                     of this
                                                                                        this fact
                                                                                             fact

at the
at the time
       time of
            of filing of the
               filing of the Complaint
                             Complaint but
                                       but failed
                                           failed to
                                                  to produce
                                                     produce this
                                                             this information
                                                                  information until
                                                                              until hours
                                                                                    hours before
                                                                                          before




11 As
   As of
       of the
          the time
              time that
                   that Judge
                        Judge Cote
                               Cote wrote
                                    wrote those
                                           those words,
                                                 words, Mr.
                                                         Mr. Liebowitz
                                                              Liebowitz had
                                                                          had filed
                                                                               filed over
                                                                                     over 700
                                                                                          700 cases
                                                                                              cases in this District
                                                                                                    in this District since
                                                                                                                     since
 2016, asserting
2016,   asserting claims
                   claims of
                           of copyright
                              copyright infringement,
                                        infringement, and
                                                       and at
                                                           at least
                                                              least 500  of those
                                                                    500 of  those lawsuits
                                                                                   lawsuits had been voluntarily
                                                                                            had been  voluntarily dismissed,
                                                                                                                  dismissed,
 settled or
settled  or otherwise
            otherwise disposed   of before
                        disposed of before any
                                            any merits
                                                merits based
                                                       based litigation  has occurred.
                                                              litigation has  occurred.

                                                              11
            Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 9 of 34




Plaintiff’s deposition.
Plaintiff's             During his
            deposition. During his deposition,
                                   deposition, Plaintiff
                                               Plaintiff also
                                                         also could
                                                              could not
                                                                    not say
                                                                        say whether
                                                                            whether or
                                                                                    or not
                                                                                       not he
                                                                                           he has
                                                                                              has

received even
received even aa "few
                 “few dollars"
                      dollars” in income from
                               in income      the photograph
                                         from the photograph at
                                                             at issue.
                                                                issue.

          Moreover, the
          Moreover, the litigation tactics employed
                        litigation tactics          by Mr.
                                           employed by Mr. Liebowitz and Plaintiff
                                                           Liebowitz and Plaintiff in
                                                                                   in seeking
                                                                                      seeking to
                                                                                              to

extract settlements
extract settlements or
                    or damages,
                       damages, were
                                were further exposed during
                                     further exposed during Plaintiffs
                                                            Plaintiff’s deposition.
                                                                        deposition. Plaintiff,
                                                                                    Plaintiff, aa

paparazzi photographer,
paparazzi photographer, follows
                        follows celebrities
                                celebrities around
                                            around their
                                                   their homes,
                                                         homes, takes
                                                                takes photographs
                                                                      photographs of
                                                                                  of them
                                                                                     them

without their
without their consent,
              consent, makes
                       makes no
                             no material
                                material alterations
                                         alterations to
                                                     to the
                                                        the photographs,
                                                            photographs, uploads
                                                                         uploads them
                                                                                 them to
                                                                                      to aa

website owned
website owned and
              and operated
                  operated by
                           by Splash News, the
                              Splash News, the agency
                                               agency that
                                                      that represents Plaintiff, and
                                                           represents Plaintiff, and hopes
                                                                                     hopes that
                                                                                           that

Splash News can
Splash News can license the photographs
                license the photographs for
                                        for aa fee
                                               fee that
                                                   that may
                                                        may never
                                                            never materialize.
                                                                  materialize.

          Plaintiff also
          Plaintiff also follows
                         follows the
                                 the same
                                     same celebrities he takes
                                          celebrities he takes photographs
                                                               photographs of
                                                                           of on
                                                                              on Instagram
                                                                                 Instagram (in
                                                                                           (in the
                                                                                               the

same way
same way that
         that he
              he follows
                 follows them
                         them on
                              on the
                                 the street
                                     street and
                                            and in
                                                in his
                                                   his car),
                                                       car), and
                                                             and checks
                                                                 checks to
                                                                        to see
                                                                           see if
                                                                               if his
                                                                                  his photographs
                                                                                      photographs

(or aa photograph
(or    photograph that
                  that could
                       could pass
                             pass as
                                  as his
                                     his own)
                                         own) appear
                                              appear on
                                                     on aa celebrity’s social media
                                                           celebrity's social media accounts.
                                                                                    accounts. If
                                                                                              If so,
                                                                                                 so,

he immediately
he immediately contacts
               contacts Mr.
                        Mr. Leibowitz’s law office
                            Leibowitz's law office to
                                                   to institute
                                                      institute legal
                                                                legal action.
                                                                      action. Mr.
                                                                              Mr. Liebowitz and
                                                                                  Liebowitz and

Plaintiff file
Plaintiff file copyright
               copyright registrations for thousands
                         registrations for thousands of
                                                     of photographs
                                                        photographs per
                                                                    per year,
                                                                        year, regardless
                                                                              regardless of
                                                                                         of whether
                                                                                            whether

they contain
they         any original
     contain any original elements
                          elements of
                                   of creative
                                      creative or
                                               or artistic
                                                  artistic expression.
                                                           expression.

          Here, as
          Here, as set
                   set forth
                       forth below
                             below in Point I,
                                   in Point    the alleged
                                            I, the alleged copyright
                                                           copyright in
                                                                     in the
                                                                        the photograph
                                                                            photograph identified
                                                                                       identified in
                                                                                                  in

this action
this action as
            as Exhibit “A” to
               Exhibit "A" to Plaintiff's
                              Plaintiff’s Complaint
                                          Complaint (the
                                                    (the "O'Neil
                                                         “O’Neil Photograph")
                                                                 Photograph”) that
                                                                              that Plaintiff
                                                                                   Plaintiff

O’Neil seeks
O'Neil seeks to
             to enforce
                enforce here is not
                        here is not valid
                                    valid because
                                          because there
                                                  there is
                                                        is no
                                                           no evidence that the
                                                              evidence that the O'Neil
                                                                                O’Neil Photograph
                                                                                       Photograph

was actually
was actually included in the
             included in the registration.
                             registration. Further,
                                           Further, the
                                                    the O'Neil
                                                        O’Neil Photograph
                                                               Photograph completely
                                                                          completely lacks
                                                                                     lacks

originality. It
originality. It was
                was one
                    one of
                        of nine taken in
                           nine taken in rapid
                                         rapid succession.
                                               succession. It
                                                           It was
                                                              was framed,
                                                                  framed, lit, and captured
                                                                          lit, and          based
                                                                                   captured based

only on
only on the
        the natural
            natural state
                    state in
                          in which
                             which he
                                   he found
                                      found Defendant
                                            Defendant Emily
                                                      Emily Ratajkowski
                                                            Ratajkowski ("Ms.
                                                                        (“Ms. Ratajkowski"
                                                                              Ratajkowski” or
                                                                                           or

“Defendant”)2, with
"Defendant")2, with her
                    her face
                        face covered, rather than
                             covered, rather than any
                                                  any artistic
                                                      artistic choice.
                                                               choice. It was taken
                                                                       It was taken alongside
                                                                                    alongside other
                                                                                              other


2
2 Plaintiff has
  Plaintiff  has conceded,
                 conceded, inin his
                                his letter to the
                                    letter to the Court
                                                  Court dated
                                                        dated July
                                                               July 24,
                                                                    24, 2020,
                                                                         2020, Schnapp  Decl. Ex.
                                                                               Schnapp Decl.    Ex. 7, (Dkt. 28),
                                                                                                    7, (Dkt.  28), that
                                                                                                                   that he
                                                                                                                        he no
                                                                                                                            no
longer  seeks liability
longer seeks             or damages
               liability or damages against
                                       against Defendant
                                                Defendant Emrata
                                                           Emrata Holdings,
                                                                    Holdings, LLC
                                                                                LLC ("Emrata"),
                                                                                     (“Emrata”), and,
                                                                                                   and, at
                                                                                                        at aa minimum,
                                                                                                              minimum, this
                                                                                                                          this
Court should
Court  should dismiss
                dismiss this
                         this case  against Emrata
                              case against   Emrata and
                                                     and hold  Plaintiff and
                                                          hold Plaintiff and his
                                                                              his counsel liable for
                                                                                  counsel liable     Defendant Emrata's
                                                                                                 for Defendant   Emrata’s feesfees
and costs
and  costs in  defending this
            in defending  this action.
                                action. To   the extent
                                         To the         that Plaintiff
                                                 extent that Plaintiff seeks
                                                                       seeks to
                                                                             to maintain
                                                                                maintain this
                                                                                          this action
                                                                                               action against
                                                                                                      against Emrata,
                                                                                                               Emrata, it   is
                                                                                                                         it is

                                                                 22
         Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 10 of 34




photographers, and
photographers, and was
                   was so
                       so unoriginal
                          unoriginal Plaintiff
                                     Plaintiff could
                                               could not
                                                     not even be sure
                                                         even be sure that
                                                                      that he
                                                                           he was
                                                                              was the
                                                                                  the one
                                                                                      one who
                                                                                          who

took the
took the photograph.
         photograph. Plaintiff
                     Plaintiff took
                               took this
                                    this photograph
                                         photograph simply
                                                    simply by
                                                           by following Ms. Ratajkowski
                                                              following Ms. Ratajkowski and
                                                                                        and

continued photographing
continued photographing her
                        her even
                            even after
                                 after Ms.
                                       Ms. Ratajkowski
                                           Ratajkowski made
                                                       made it clear she
                                                            it clear she did
                                                                         did not
                                                                             not consent
                                                                                 consent by
                                                                                         by

hiding her
hiding her face.
           face.

        As set
        As set forth
               forth below
                     below in
                           in Point
                              Point II, even if
                                    II, even    Plaintiff has
                                             if Plaintiff has aa valid
                                                                 valid copyright
                                                                       copyright registration, Ms.
                                                                                 registration, Ms.

Ratajkowski’s posting
Ratajkowski's posting of
                      of aa photograph
                            photograph to
                                       to her
                                          her Instagram
                                              Instagram Stories account (the
                                                        Stories account (the "Instagram
                                                                             “Instagram Stories
                                                                                        Stories

Post”), where
Post"), where it
              it was
                 was automatically
                     automatically deleted
                                   deleted after
                                           after 24
                                                 24 hours
                                                    hours because
                                                          because of
                                                                  of the
                                                                     the platform's
                                                                         platform’s functionality,
                                                                                    functionality,

was undeniably
was undeniably fair use. Ms.
               fair use. Ms. Ratajkowski
                             Ratajkowski transformed
                                         transformed the
                                                     the O'Neil
                                                         O’Neil Photograph
                                                                Photograph from an
                                                                           from an

exploitative image
exploitative image to
                   to aa commentary
                         commentary on
                                    on the
                                       the harassing
                                           harassing and
                                                     and relentless behavior of
                                                         relentless behavior of paparazzi
                                                                                paparazzi such
                                                                                          such as
                                                                                               as

Plaintiff by
Plaintiff by adding
             adding the
                    the words
                        words "Mood
                              “Mood Forever,"
                                    Forever,” among
                                              among other
                                                    other things.
                                                          things.

        As set
        As set forth
               forth below
                     below in
                           in Point
                              Point III, summary judgment
                                    III, summary judgment should
                                                          should also
                                                                 also be
                                                                      be awarded
                                                                         awarded to
                                                                                 to Defendant
                                                                                    Defendant

because there
because there is
              is aa complete
                    complete lack of actual
                             lack of actual or
                                            or statutory
                                               statutory damages.
                                                         damages. Plaintiff
                                                                  Plaintiff could
                                                                            could not
                                                                                  not have
                                                                                      have licensed
                                                                                           licensed

the photograph
the photograph because
               because Ms.
                       Ms. Ratajkowski
                           Ratajkowski is
                                       is unidentifiable
                                          unidentifiable as
                                                         as her
                                                            her face is covered
                                                                face is covered by
                                                                                by aa bouquet
                                                                                      bouquet of
                                                                                              of

flowers, and Plaintiffs
flowers, and Plaintiff’s work
                         work is only valuable
                              is only valuable to
                                               to the
                                                  the extent
                                                      extent it exploits the
                                                             it exploits the identities
                                                                             identities of
                                                                                        of celebrities
                                                                                           celebrities

or if
or if the
      the photographs
          photographs can
                      can be
                          be used
                             used for
                                  for sponsorship
                                      sponsorship purposes.
                                                  purposes. The
                                                            The record
                                                                record does
                                                                       does not
                                                                            not indicate
                                                                                indicate that
                                                                                         that

Plaintiff ever
Plaintiff ever made
               made aa penny
                       penny from his photograph
                             from his photograph and
                                                 and he
                                                     he withdrew
                                                        withdrew his
                                                                 his claim
                                                                     claim for
                                                                           for actual
                                                                               actual damages.
                                                                                      damages.

As Ms.
As Ms. Ratajkowski
       Ratajkowski did
                   did not
                       not make
                           make any
                                any profit
                                    profit from
                                           from her
                                                her fair
                                                    fair use
                                                         use of
                                                             of the
                                                                the photograph,
                                                                    photograph, statutory
                                                                                statutory

damages are
damages are inappropriate in this
            inappropriate in this case.
                                  case.

        Lastly, Plaintiff should
        Lastly, Plaintiff should be
                                 be sanctioned
                                    sanctioned for this bad-faith
                                               for this bad-faith litigation and Defendant
                                                                  litigation and Defendant should
                                                                                           should be
                                                                                                  be

awarded her
awarded her attorney's
            attorney’s fees and costs.
                       fees and costs. Plaintiff
                                       Plaintiff and
                                                 and his
                                                     his counsel
                                                         counsel clearly
                                                                 clearly did
                                                                         did not make any
                                                                             not make any

investigation into
investigation      whether any
              into whether any actual
                               actual damage
                                      damage occurred
                                             occurred before
                                                      before they
                                                             they alleged
                                                                  alleged infringement by
                                                                          infringement by




respectfully requested
respectfully            that this
             requested that  this Court
                                  Court award
                                        award summary   judgment in
                                               summary judgment  in favor of both
                                                                    favor of both Defendants
                                                                                  Defendants and
                                                                                             and award
                                                                                                 award Defendants
                                                                                                       Defendants
their fees
their fees and
           and costs
               costs in defending this
                     in defending  this bad-faith
                                        bad-faith suit.
                                                  suit.

                                                        33
            Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 11 of 34




Defendant. They
Defendant.      claim damages
           They claim damages that
                              that are
                                   are completely
                                       completely out
                                                  out of
                                                      of proportion
                                                         proportion for
                                                                    for what
                                                                        what any
                                                                             any use
                                                                                 use of
                                                                                     of the
                                                                                        the

O’Neil Photograph
O'Neil Photograph could
                  could possibly
                        possibly be
                                 be worth.
                                    worth. They also did
                                           They also did not
                                                         not do
                                                             do any
                                                                any research
                                                                    research into whether or
                                                                             into whether or

not Emrata
not Emrata has
           has anything
               anything to
                        to do with the
                           do with the subject
                                       subject matter
                                               matter of
                                                      of the complaint.33
                                                         the complaint.

           Accordingly, for
           Accordingly,     the reasons
                        for the reasons set
                                        set forth
                                            forth herein,
                                                  herein, this
                                                          this Court
                                                               Court should
                                                                     should grant
                                                                            grant summary
                                                                                  summary judgment
                                                                                          judgment

to Defendant
to Defendant Ratajkowski
             Ratajkowski and
                         and impose
                             impose sanctions
                                    sanctions under
                                              under FRCP
                                                    FRCP 11
                                                         11 or
                                                            or the
                                                               the award
                                                                   award of
                                                                         of attorney's
                                                                            attorney’s fees
                                                                                       fees

under 17
under 17 U.S.C.
         U.S.C. §505,
                §505, 28
                      28 U.S.C.
                         U.S.C. §1927,
                                §1927, and/or
                                       and/or the
                                              the Court's
                                                  Court’s inherent
                                                          inherent equitable
                                                                   equitable powers.
                                                                             powers.

II.
II.        FACTS
           FACTS

           Ms. Ratajkowsi
           Ms. Ratajkowsi is
                          is aa famous
                                famous model
                                       model and
                                             and actress.
                                                 actress. Declaration
                                                          Declaration of
                                                                      of Emily
                                                                         Emily Ratajkowski
                                                                               Ratajkowski in
                                                                                           in

Support of Defendant's
Support of Defendant’s Motion
                       Motion for
                              for Summary
                                  Summary Judgment (“Ratajkowski Decl.")
                                          Judgment ("Ratajkowski Decl.”) ¶2.
                                                                         ¶2. Plaintiff
                                                                             Plaintiff has
                                                                                       has

been aa paparazzi
been    paparazzi photographer
                  photographer since
                               since 2011.
                                     2011. Defendant's
                                           Defendant’s Rule
                                                       Rule 56.1
                                                            56.1 Statement (“Defendant’s
                                                                 Statement ("Defendant's

56.1”) at ¶11.
56.1") at ¶11.

           On September
           On           13, 2019,
              September 13, 2019, the
                                  the day
                                      day that
                                          that Plaintiff
                                               Plaintiff took
                                                         took the
                                                              the O'Neil
                                                                  O’Neil Photograph,
                                                                         Photograph, Plaintiff
                                                                                     Plaintiff set
                                                                                               set up
                                                                                                   up

his photography
his photography equipment
                equipment after
                          after he
                                he saw
                                   saw Ms.
                                       Ms. Ratajkowski
                                           Ratajkowski walk
                                                       walk past
                                                            past the
                                                                 the corner
                                                                     corner of
                                                                            of Lafayette and
                                                                               Lafayette and

Bond Streets
Bond         in Manhattan.
     Streets in Manhattan. Defendant's
                           Defendant’s 56.1 at ¶31.
                                       56.1 at ¶31. Ms.
                                                    Ms. Ratajkowski
                                                        Ratajkowski had
                                                                    had just
                                                                        just purchased
                                                                             purchased

flowers for her
flowers for her friend’s birthday at
                friend's birthday at aa neighborhood
                                        neighborhood flower
                                                     flower shop,
                                                            shop, and
                                                                  and was
                                                                      was walking
                                                                          walking back
                                                                                  back to
                                                                                       to her
                                                                                          her

apartment when
apartment when she
               she crossed
                   crossed paths
                           paths with
                                 with Plaintiff.
                                      Plaintiff. Ratajkowski
                                                 Ratajkowski Decl.
                                                             Decl. ¶4.
                                                                   ¶4. Plaintiff
                                                                       Plaintiff had
                                                                                 had been
                                                                                     been lying
                                                                                          lying

in wait
in wait after
        after seeing
              seeing Ms.
                     Ms. Ratajkowski
                         Ratajkowski walk
                                     walk past
                                          past him.
                                               him. Id.
                                                    Id. at
                                                        at ¶5.
                                                           ¶5. Plaintiff
                                                               Plaintiff then
                                                                         then followed Ms.
                                                                              followed Ms.

Ratajkowski on
Ratajkowski on foot,
               foot, and
                     and took
                         took nine
                              nine photographs
                                   photographs of
                                               of her
                                                  her in rapid succession
                                                      in rapid succession aa few feet from
                                                                             few feet from the
                                                                                           the

front door of
front door of her
              her apartment
                  apartment building.
                            building. Id.
                                      Id. Ms.
                                          Ms. Ratajkowski
                                              Ratajkowski is holding flowers
                                                          is holding         over her
                                                                     flowers over     face in
                                                                                  her face in the
                                                                                              the

photograph in
photograph in order
              order to
                    to protect
                       protect herself
                               herself and
                                       and her
                                           her privacy
                                               privacy from
                                                       from the
                                                            the paparazzi,
                                                                paparazzi, including Plaintiff. Id.
                                                                           including Plaintiff. Id.

at ¶6.
at ¶6.




3
3   Emrata is
    Emrata    the entity
           is the        through which
                  entity through which Ms.
                                       Ms. Ratajkowski
                                           Ratajkowski works
                                                       works as
                                                             as an
                                                                an actress
                                                                   actress and
                                                                           and model.
                                                                               model. Defendant's
                                                                                      Defendant’s 56.1 at ¶4.
                                                                                                  56.1 at ¶4.

                                                          4
                                                          4
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 12 of 34




       After taking
       After taking the
                    the nine
                        nine photographs,
                             photographs, Plaintiff
                                          Plaintiff uploaded the photographs
                                                    uploaded the photographs to
                                                                             to aa website
                                                                                   website run
                                                                                           run by
                                                                                               by

Splash News, the
Splash News, the agency
                 agency that
                        that attempts
                             attempts to
                                      to license his photographs.
                                         license his photographs. Defendant's
                                                                  Defendant’s 56.1 at ¶
                                                                              56.1 at ¶ 22.
                                                                                        22.

Plaintiff does
Plaintiff does not
               not attempt
                   attempt to
                           to make
                              make any
                                   any meaningful
                                       meaningful edits to his
                                                  edits to his photographs.
                                                               photographs. Id.
                                                                            Id. Plaintiff
                                                                                Plaintiff testified
                                                                                          testified

that the
that the photograph
         photograph would
                    would not
                          not have
                              have even
                                   even been
                                        been taken,
                                             taken, but
                                                    but for
                                                        for the
                                                            the fact
                                                                fact that
                                                                     that Ms.
                                                                          Ms. Ratajkowski
                                                                              Ratajkowski

inadvertently crossed
inadvertently crossed paths
                      paths with
                            with Plaintiff.
                                 Plaintiff. Defendant's
                                            Defendant’s 56.1 at ¶
                                                        56.1 at ¶ 31.
                                                                  31.

       Ms. Ratajkowski
       Ms. Ratajkowski posted
                       posted aa photograph
                                 photograph of
                                            of herself
                                               herself covering
                                                       covering her
                                                                her face with flowers
                                                                    face with flowers and
                                                                                      and added
                                                                                          added

the caption
the caption "Mood
            “Mood Forever"
                  Forever” on
                           on her
                              her Instagram
                                  Instagram Stories, where it
                                            Stories, where    automatically disappeared
                                                           it automatically disappeared after
                                                                                        after

24 hours.
24 hours. Defendant's
          Defendant’s 56.1 at ¶75,
                      56.1 at ¶75, Ratajkowski
                                   Ratajkowski Decl.
                                               Decl. at
                                                     at ¶
                                                        ¶ 7.
                                                          7. By
                                                             By adding
                                                                adding the
                                                                       the caption
                                                                           caption "Mood
                                                                                   “Mood

Forever,” the
Forever," the objective
              objective of
                        of the
                           the Instagram
                               Instagram Stories Post was
                                         Stories Post was to
                                                          to make
                                                             make commentary
                                                                  commentary and
                                                                             and criticism
                                                                                 criticism of
                                                                                           of

Ms. Ratajkowki's
Ms. Ratajkowki’s perspective
                 perspective of
                             of the
                                the abusive,
                                    abusive, aggressive,
                                             aggressive, and
                                                         and harassing
                                                             harassing practice
                                                                       practice of
                                                                                of paparazzi
                                                                                   paparazzi

constantly following
constantly           her, even
           following her, even when
                               when buying
                                    buying flowers
                                           flowers for
                                                   for aa friend.
                                                          friend. Ratajkowski
                                                                  Ratajkowski Decl.
                                                                              Decl. at
                                                                                    at ¶8.
                                                                                       ¶8. The
                                                                                           The

caption "Mood
caption “Mood Forever"
              Forever” is
                       is Ms.
                          Ms. Ratajkowski's
                              Ratajkowski’s way
                                            way of
                                                of expressing that she
                                                   expressing that she will
                                                                       will always
                                                                            always feel
                                                                                   feel that
                                                                                        that

her privacy
her privacy has
            has been
                been invaded by the
                     invaded by the paparazzi.
                                    paparazzi. Id.
                                               Id. at
                                                   at 7,
                                                      7, Defendant's
                                                         Defendant’s 56.1 at ¶72.
                                                                     56.1 at ¶72.

       Plaintiff testified
       Plaintiff testified that
                           that he
                                he is
                                   is not
                                      not sure
                                          sure whether
                                               whether the
                                                       the photograph
                                                           photograph featured
                                                                      featured in the Instagram
                                                                               in the Instagram

Stories Post has
Stories Post has been
                 been cropped
                      cropped or
                              or whether
                                 whether or
                                         or not
                                            not it was aa photograph
                                                it was    photograph that
                                                                     that he
                                                                          he had
                                                                             had taken.
                                                                                 taken.

Defendant’s 56.1
Defendant's      at ¶53,
            56.1 at ¶53, 57. Plaintiff admitted
                         57. Plaintiff admitted at
                                                at his
                                                   his deposition
                                                       deposition that
                                                                  that the
                                                                       the O'Neil
                                                                           O’Neil Photograph
                                                                                  Photograph is
                                                                                             is

unoriginal and
unoriginal and "non-exclusive".
               “non-exclusive”. Defendant's
                                Defendant’s 56.1 at ¶
                                            56.1 at ¶ 49.
                                                      49. Plaintiff
                                                          Plaintiff testified
                                                                    testified that
                                                                              that he
                                                                                   he designated
                                                                                      designated

the O'Neil
the O’Neil Photograph
           Photograph as
                      as "non-exclusive"
                         “non-exclusive” because
                                         because other
                                                 other paparazzi
                                                       paparazzi were
                                                                 were present
                                                                      present and
                                                                              and taking
                                                                                  taking

photographs at
photographs at the
               the time.
                   time. Defendant's
                         Defendant’s 56.1 at ¶49-50.
                                     56.1 at ¶49-50. In fact, there
                                                     In fact, there were
                                                                    were other
                                                                         other paparazzi
                                                                               paparazzi who
                                                                                         who took
                                                                                             took

the same
the same image at the
         image at the same
                      same moment
                           moment that
                                  that Plaintiff
                                       Plaintiff took
                                                 took the
                                                      the O'Neil
                                                          O’Neil Photograph.
                                                                 Photograph. Defendant's
                                                                             Defendant’s 56.1
                                                                                         56.1

at 1151-52.
at ¶ 51-52.

       Plaintiff has
       Plaintiff has not produced any
                     not produced any evidence
                                      evidence that
                                               that the
                                                    the O'Neil
                                                        O’Neil Photograph
                                                               Photograph was
                                                                          was actually
                                                                              actually offered
                                                                                       offered

for sale. Schnapp
for sale.         Decl. at
          Schnapp Decl. at ¶5.
                           ¶5. O'Neil
                               O’Neil has
                                      has admitted
                                          admitted under
                                                   under oath
                                                         oath that
                                                              that there
                                                                   there is no market
                                                                         is no market for
                                                                                      for the
                                                                                          the



                                                 5
                                                 5
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 13 of 34




O’Neil Photograph
O'Neil Photograph because
                  because Ms.
                          Ms. Ratajkowski's
                              Ratajkowski’s face is hidden.
                                            face is hidden. Defendant's
                                                            Defendant’s 56.1 at ¶24.
                                                                        56.1 at ¶24. Further,
                                                                                     Further,

there is
there is no
         no ability
            ability to
                    to use
                       use the
                           the photograph
                               photograph for
                                          for sponsorship
                                              sponsorship purposes.
                                                          purposes. Id.
                                                                    Id.

       Plaintiff received
       Plaintiff received no
                          no licensing
                             licensing fee for the
                                       fee for the O'Neil
                                                   O’Neil Photograph.
                                                          Photograph. Defendant's
                                                                      Defendant’s 56.1 at ¶39,
                                                                                  56.1 at ¶39,

43. Splash
43.        News did
    Splash News did not
                    not sell
                        sell or
                             or license
                                license the
                                        the O'Neil
                                            O’Neil Photograph
                                                   Photograph within
                                                              within one
                                                                     one week
                                                                         week after
                                                                              after it
                                                                                    it was
                                                                                       was sent
                                                                                           sent

to Splash
to        News. Defendant's
   Splash News. Defendant’s 56.1 at ¶39.
                            56.1 at ¶39. Documents
                                         Documents produced
                                                   produced by
                                                            by Plaintiff
                                                               Plaintiff and
                                                                         and his
                                                                             his counsel
                                                                                 counsel for
                                                                                         for

the first
the first time
          time at
               at approximately
                  approximately 11am the morning
                                  am the morning of
                                                 of Plaintiffs
                                                    Plaintiff’s deposition
                                                                deposition show
                                                                           show that
                                                                                that the
                                                                                     the actual
                                                                                         actual

total amount
total amount that
             that Plaintiff
                  Plaintiff received from the
                            received from the entire set of
                                              entire set of photographs
                                                            photographs of
                                                                        of Ms.
                                                                           Ms. Ratajkowski
                                                                               Ratajkowski is
                                                                                           is aa

mere $2.55.
mere $2.55. Defendant's
            Defendant’s 56.1 at ¶42.
                        56.1 at ¶42. Plaintiff
                                     Plaintiff could not say
                                               could not say whether
                                                             whether or
                                                                     or not
                                                                        not he has received
                                                                            he has received even
                                                                                            even

aa "few
   “few dollars"
        dollars” in income from
                 in income from the
                                the O'Neil
                                    O’Neil Photograph.
                                           Photograph. Defendant's
                                                       Defendant’s 56.1 at ¶43.
                                                                   56.1 at ¶43. Plaintiff
                                                                                Plaintiff has
                                                                                          has

made no
made no attempts
        attempts to
                 to sell
                    sell or
                         or license the O'Neil
                            license the O’Neil Photograph
                                               Photograph other
                                                          other than
                                                                than uploading
                                                                     uploading it to Splash
                                                                               it to Splash

News’ portal.
News' portal. Defendant's
              Defendant’s 56.1 at ¶44.
                          56.1 at ¶44. Plaintiff
                                       Plaintiff testified
                                                 testified that
                                                           that the
                                                                the photograph
                                                                    photograph in
                                                                               in question was not
                                                                                  question was not

used by
used by any
        any company
            company for promotional purposes.
                    for promotional purposes. Defendant's
                                              Defendant’s 56.1 at ¶48.
                                                          56.1 at ¶48.

       Plaintiff previously
       Plaintiff previously claimed actual damages
                            claimed actual damages but
                                                   but now
                                                       now claims
                                                           claims only
                                                                  only $30,000
                                                                       $30,000 in
                                                                               in statutory
                                                                                  statutory

damages. Defendant's
damages. Defendant’s 56.1 at ¶61.
                     56.1 at ¶61. Plaintiff's
                                  Plaintiff’s basis
                                              basis for
                                                    for damages
                                                        damages is
                                                                is that
                                                                   that Ms.
                                                                        Ms. Ratajkowski
                                                                            Ratajkowski is “an
                                                                                        is "an

influencer on
influencer on Instagram and …
              Instagram and     she makes
                            ... she makes aa lot
                                             lot more
                                                 more money
                                                      money that
                                                            that than
                                                                 than figure
                                                                      figure on
                                                                             on her
                                                                                her Instagram
                                                                                    Instagram

and they
and they get
         get paid
             paid by
                  by the
                     the photo."
                         photo.” Id.
                                 Id. Plaintiff
                                     Plaintiff does
                                               does not
                                                    not know how much
                                                        know how much money,
                                                                      money, if
                                                                             if any,
                                                                                any, Ms.
                                                                                     Ms.

Ratajkowski made
Ratajkowski made from
                 from the
                      the Instagram
                          Instagram Stories Post, but
                                    Stories Post, but Plaintiff
                                                      Plaintiff only
                                                                only "goes
                                                                     “goes by
                                                                           by what
                                                                              what his
                                                                                   his celebrity
                                                                                       celebrity

friends have told
friends have told him
                  him that
                      that they
                           they make
                                make money
                                     money through
                                           through photos."
                                                   photos.” Defendant's
                                                            Defendant’s 56.1 at ¶62.
                                                                        56.1 at ¶62. Other
                                                                                     Other

than speaking
than speaking with
              with "celebrities"
                   “celebrities” and
                                 and having
                                     having "small
                                            “small talk"
                                                   talk” with
                                                         with them,
                                                              them, and
                                                                    and asking
                                                                        asking about
                                                                               about their
                                                                                     their

Instagram accounts, Plaintiff
Instagram accounts, Plaintiff testified
                              testified that
                                        that he
                                             he has
                                                has not
                                                    not done
                                                        done anything
                                                             anything else
                                                                      else to
                                                                           to ascertain
                                                                              ascertain his
                                                                                        his alleged
                                                                                            alleged

damages. Id.
damages. Id.

       Plaintiff alleges
       Plaintiff alleges that
                         that the
                              the O'Neil
                                  O’Neil Photograph
                                         Photograph is
                                                    is protected
                                                       protected by
                                                                 by Copyright
                                                                    Copyright Registration
                                                                              Registration No.
                                                                                           No.

VA 2-173-330
VA 2-173-330 (the
             (the "'330
                  “’330 Registration").
                        Registration”). Declaration
                                        Declaration of
                                                    of Daniel
                                                       Daniel Schnapp in Support
                                                              Schnapp in         of
                                                                         Support of



                                                 6
                                                 6
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 14 of 34




Defendant’s Motion
Defendant's Motion for
                   for Summary
                       Summary Judgment (“Schnapp Decl.")
                               Judgment ("Schnapp Decl.”) Ex. 1. The
                                                          Ex. 1. The ‘330 Registration
                                                                     '330 Registration

contains registrations
contains registrations for
                       for 747 photographs in
                           747 photographs    total, and
                                           in total, and no
                                                         no actual
                                                            actual photograph
                                                                   photograph or
                                                                              or indicia sufficient
                                                                                 indicia sufficient

to identify
to identify the
            the O'Neil
                O’Neil Photograph.
                       Photograph. Defendant's
                                   Defendant’s 56.1 at ¶58-59.
                                               56.1 at ¶58-59. Although
                                                               Although the
                                                                        the document has
                                                                            document has

Defendant Emily
Defendant Emily Ratajkowki's
                Ratajkowki’s name
                             name next
                                  next to
                                       to 30 jpeg files,
                                          30 jpeg        Plaintiff did
                                                  files, Plaintiff did not
                                                                       not produce
                                                                           produce any
                                                                                   any

documents to
documents to show
             show that
                  that the
                       the O'Neil
                           O’Neil Photograph
                                  Photograph was
                                             was ever
                                                 ever submitted
                                                      submitted to
                                                                to the
                                                                   the copyright
                                                                       copyright office
                                                                                 office in
                                                                                        in

connection with
connection with the
                the ‘330 Registration. Schnapp
                    '330 Registration.         Decl. Ex.
                                       Schnapp Decl.     1., ¶3.
                                                     Ex. 1., ¶3. O'Neil
                                                                 O’Neil has not produced
                                                                        has not produced any
                                                                                         any

documents that
documents that identify those 747
               identify those     photographs, or
                              747 photographs, or any
                                                  any evidence
                                                      evidence that
                                                               that the
                                                                    the O'Neil
                                                                        O’Neil Photograph
                                                                               Photograph is
                                                                                          is

included in
included in this
            this registration.
                 registration. Defendant's
                               Defendant’s 56.1 at 59;
                                           56.1 at 59; Schnapp Decl. ¶4.
                                                       Schnapp Decl. ¶4.

III.
III.   LEGAL STANDARD
       LEGAL STANDARD

       Federal Rule
       Federal Rule of
                    of Civil
                       Civil Procedure
                             Procedure 56(c) provides that
                                       56(c) provides that "[t]he
                                                           “[t]he court
                                                                  court shall
                                                                        shall grant
                                                                              grant summary
                                                                                    summary

judgment if
judgment if the
            the movant
                movant shows
                       shows that
                             that there
                                  there is no genuine
                                        is no genuine dispute
                                                      dispute as
                                                              as to
                                                                 to any
                                                                    any material
                                                                        material fact and the
                                                                                 fact and the

movant is
movant is entitled
          entitled to
                   to judgment
                      judgment as
                               as aa matter
                                     matter of
                                            of law."
                                               law.” Davis
                                                     Davis v.
                                                           v. Carroll,
                                                              Carroll, 937 F. Supp.
                                                                       937 F.       2d 390,
                                                                              Supp. 2d      420
                                                                                       390, 420

(S.D.N.Y. 2013)
(S.D.N.Y. 2013) (citing
                (citing Celotex
                        Celotex Corp.
                                Corp. v.
                                      v. Catrett, 477 U.S.
                                         Catrett, 477 U.S. 317,
                                                           317, 322-23
                                                                322-23 (1986)). While the
                                                                       (1986)). While the

nonmoving party
nonmoving party can
                can defeat
                    defeat summary
                           summary judgment
                                   judgment by
                                            by presenting
                                               presenting evidence sufficient to
                                                          evidence sufficient to create
                                                                                 create aa

genuine issue
genuine       of material
        issue of material fact,
                          fact, it is well-established
                                it is well-established that
                                                       that "[m]ere
                                                            “[m]ere speculation
                                                                    speculation and
                                                                                and conjecture
                                                                                    conjecture [are]
                                                                                               [are]

insufficient to
insufficient to preclude
                preclude the
                         the granting of the
                             granting of the motion."
                                             motion.” Harlen
                                                      Harlen Assocs.
                                                             Assocs. v.
                                                                     v. Vill. of Mineola,
                                                                        Vill. of Mineola, 273
                                                                                          273 F.3d
                                                                                              F.3d

494, 499
494, 499 (2d
         (2d Cir.
             Cir. 2001).
                  2001). When
                         When no
                              no rational jury could
                                 rational jury could find
                                                     find in
                                                          in favor of the
                                                             favor of the nonmoving
                                                                          nonmoving party
                                                                                    party

because the
because the evidence
            evidence to
                     to support
                        support its
                                its case
                                    case is so slight,
                                         is so slight, there
                                                       there is
                                                             is no
                                                                no genuine
                                                                   genuine issue of material
                                                                           issue of material fact
                                                                                             fact and
                                                                                                  and

aa grant
   grant of
         of summary
            summary judgment
                    judgment is
                             is proper.
                                proper. Gallo
                                        Gallo v. Prudential Residential
                                              v. Prudential Residential Servs.,
                                                                        Servs., Ltd.
                                                                                Ltd. P'ship,
                                                                                     P’ship, 22
                                                                                             22

F.3d 1219,
F.3d 1219, 1224
           1224 (2d
                (2d Cir.
                    Cir. 1994).
                         1994).




                                                  7
                                                  7
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 15 of 34




IV.
IV.    LEGAL ARGUMENT
       LEGAL ARGUMENT

                                              POINT I.
                                              POINT I.

                         PLAINTIFF LACKS A
                         PLAINTIFF LACKS A VALID
                                           VALID COPYRIGHT
                                                 COPYRIGHT

       In order to
       In order to establish
                   establish copyright
                             copyright infringement,
                                       infringement, aa plaintiff
                                                        plaintiff must
                                                                  must show
                                                                       show that
                                                                            that he
                                                                                 he or
                                                                                    or she
                                                                                       she "had
                                                                                           “had aa

valid copyright
valid copyright in
                in the
                   the work
                       work allegedly
                            allegedly infringed."
                                      infringed.” Island
                                                  Island Software
                                                         Software and
                                                                  and Computer Service, Inc.
                                                                      Computer Service, Inc. v.
                                                                                             v.

Microsoft Corp.,
Microsoft        413 F.3d
          Corp., 413 F.3d 257,
                          257, 260
                               260 (2d
                                   (2d Cir.2005)
                                       Cir.2005) (citation and quotation
                                                 (citation and quotation marks
                                                                         marks omitted);
                                                                               omitted); see
                                                                                         see

also Feist
also Feist Publ'ns,
           Publ’ns, Inc.
                    Inc. v. Rural Tel.
                         v. Rural      Serv. Co.,
                                  Tel. Serv.      499 U.S.
                                             Co., 499 U.S. 340,
                                                           340, 361,
                                                                361, 111
                                                                     111 S.Ct. 1282, 113
                                                                         S.Ct. 1282, 113 L.Ed.2d
                                                                                         L.Ed.2d

358 (1991).
358 (1991).

       A certificate
       A certificate of
                     of registration
                        registration alone
                                     alone is
                                           is insufficient
                                              insufficient to
                                                           to meet
                                                              meet this
                                                                   this requirement.
                                                                        requirement. "A
                                                                                     “A certificate
                                                                                        certificate of
                                                                                                    of

registration creates
registration creates no
                     no irrebuttable
                        irrebuttable presumption
                                     presumption of
                                                 of copyright validity, and
                                                    copyright validity, and where
                                                                            where other
                                                                                  other evidence
                                                                                        evidence

in the
in the record
       record casts
              casts doubt on the
                    doubt on the question, validity of
                                 question, validity of the
                                                       the copyright
                                                           copyright will
                                                                     will not
                                                                          not be
                                                                              be assumed."
                                                                                 assumed.”

Christians of Cal.,
Christians of       Inc. v.
              Cal., Inc. v. Clive
                            Clive Christian N.Y., LLP,
                                  Christian N.Y., LLP, No.
                                                       No. 13-cv-275
                                                           13-cv-275 (KBF),
                                                                     (KBF), 2014
                                                                            2014 U.S.
                                                                                 U.S. Dist.
                                                                                      Dist.

LEXIS 139005, at
LEXIS 139005, at *6
                 *6 (S.D.N.Y.
                    (S.D.N.Y. Sep. 15, 2014)
                              Sep. 15, 2014) (internal
                                             (internal quotations
                                                       quotations omitted).
                                                                  omitted). The evidentiary
                                                                            The evidentiary

weight to
weight to be
          be accorded
             accorded the
                      the certificate
                          certificate of
                                      of aa registration
                                            registration is within the
                                                         is within the discretion
                                                                       discretion of
                                                                                  of the
                                                                                     the Court.
                                                                                         Court. Id.
                                                                                                Id.

See also
See also 17
         17 U.S.C.
            U.S.C. §
                   § 410(c);
                     410(c); Durham
                             Durham Indus.,
                                    Indus., Inc.
                                            Inc. v.
                                                 v. Tomy
                                                    Tomy Corn.,
                                                         Corn., 630 F.2d 905,
                                                                630 F.2d 905, 908 (2d Cir.
                                                                              908 (2d Cir.

1980). See,
1980). See, e.g.,
            e.g., Folio
                  Folio Impressions
                        Impressions v. Byer Cal.,
                                    v. Byer       752 F.
                                            Cal., 752 F. Supp.
                                                         Supp. 583,
                                                               583, 586 (S.D.N.Y. 1990).
                                                                    586 (S.D.N.Y. 1990).

       Attached to
       Attached to the
                   the Schnapp Decl. as
                       Schnapp Decl. as Exhibit “1” is
                                        Exhibit "1"    the alleged
                                                    is the alleged registration for the
                                                                   registration for the O'Neil
                                                                                        O’Neil

Photograph (the
Photograph (the "'330
                “’330 Registration").
                      Registration”). Here,
                                      Here, as
                                            as set
                                               set forth below, O'Neil
                                                   forth below, O’Neil cannot
                                                                       cannot establish that the
                                                                              establish that the

O’Neil Photograph
O'Neil Photograph is
                  is covered
                     covered by
                             by the
                                the ‘330 Registration. The
                                    '330 Registration.     O’Neil Photograph
                                                       The O'Neil Photograph also
                                                                             also does
                                                                                  does not
                                                                                       not

have the
have the requisite
         requisite creativity
                   creativity or
                              or originality
                                 originality to
                                             to warrant
                                                warrant copyright
                                                        copyright protection.
                                                                  protection.

       i.
       i.      Plaintiff Cannot
               Plaintiff Cannot Show that the
                                Show that the O'Neil
                                              O’Neil Photograph
                                                     Photograph is
                                                                is Protected
                                                                   Protected by
                                                                             by the
                                                                                the ‘330
                                                                                    '330
               Registration
               Registration

       This Court has
       This Court has ruled
                      ruled that
                            that where
                                 where aa plaintiff
                                          plaintiff cannot
                                                    cannot identify
                                                           identify what
                                                                    what photographs
                                                                         photographs were
                                                                                     were

covered by
covered by aa group
              group registration,
                    registration, the
                                  the absence
                                      absence of
                                              of such
                                                 such "hard
                                                      “hard evidence” results in
                                                            evidence" results    awarding
                                                                              in awarding


                                                  8
                                                  8
            Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 16 of 34




summary judgment
summary judgment to
                 to the
                    the party
                        party contesting
                              contesting the
                                         the validity
                                             validity of
                                                      of the
                                                         the copyright.
                                                             copyright. In Mantel v.
                                                                        In Mantel    Microsoft
                                                                                  v. Microsoft

Corp., this
Corp., this Court
            Court held
                  held that
                       that the
                            the Registration
                                Registration certificate
                                             certificate at
                                                         at issue
                                                            issue did
                                                                  did not
                                                                      not identify the 25
                                                                          identify the 25 photographs
                                                                                          photographs

that were
that were allegedly
          allegedly protected
                    protected by
                              by that
                                 that copyright
                                      copyright registration.
                                                registration. No.
                                                              No. 16-CV-5277
                                                                  16-CV-5277 (AJN),
                                                                             (AJN), 2018
                                                                                    2018 WL
                                                                                         WL

1602863, at
1602863, at *5
            *5 (S.D.N.Y.
               (S.D.N.Y. Mar.
                         Mar. 29,
                              29, 2018),
                                  2018), reconsideration
                                         reconsideration denied,
                                                         denied, No.
                                                                 No. 16-CV-5277
                                                                     16-CV-5277 (AJN),
                                                                                (AJN), 2019
                                                                                       2019

WL 367823
WL        (S.D.N.Y. Jan.
   367823 (S.D.N.Y. Jan. 30, 2019).4 As
                         30, 2019).4 As aa result, the Court
                                           result, the Court concluded
                                                             concluded that
                                                                       that the
                                                                            the plaintiff
                                                                                plaintiff could
                                                                                          could

not point
not point to
          to any
             any "hard
                 “hard evidence,"
                       evidence,” that
                                  that the
                                       the photograph
                                           photograph at
                                                      at issue
                                                         issue was
                                                               was one
                                                                   one of
                                                                       of the
                                                                          the photographs
                                                                              photographs

registered with
registered with the
                the Copyright
                    Copyright Office
                              Office as
                                     as part
                                        part of
                                             of the
                                                the Registration.
                                                    Registration. As
                                                                  As aa result, the Court
                                                                        result, the Court awarded
                                                                                          awarded

summary judgment
summary judgment to
                 to the
                    the defendant.
                        defendant. Id.
                                   Id.

           Similarly, in Ferdman
           Similarly, in Ferdman v.
                                 v. CBS Interactive, Inc.,
                                    CBS Interactive, Inc., 342
                                                           342 F.
                                                               F. Supp. 3d 515,
                                                                  Supp. 3d 515, 529-30
                                                                                529-30 (S.D.N.Y.
                                                                                       (S.D.N.Y.

2018)5, the
2018)5, the defendant
            defendant disputed
                      disputed whether
                               whether the
                                       the photographs
                                           photographs that
                                                       that were
                                                            were the
                                                                 the subject
                                                                     subject of
                                                                             of that
                                                                                that lawsuit
                                                                                     lawsuit

were actually
were actually included
              included in plaintiff’s registration,
                       in plaintiff's registration, and
                                                    and this
                                                        this Court
                                                             Court agreed,
                                                                   agreed, and
                                                                           and ruled in favor
                                                                               ruled in favor of
                                                                                              of

defendant due
defendant due to
              to the
                 the absence
                     absence of
                             of "hard
                                “hard evidence”
                                      evidence" linking the photographs
                                                linking the photographs to
                                                                        to the
                                                                           the certificate
                                                                               certificate of
                                                                                           of

registration. Ferdman
registration. Ferdman at
                      at 529
                         529 (ruling
                             (ruling that,
                                     that, where
                                           where plaintiff
                                                 plaintiff submitted
                                                           submitted 307 photographs and
                                                                     307 photographs and none
                                                                                         none of
                                                                                              of

the designations
the designations on
                 on the
                    the photographs
                        photographs produced
                                    produced by
                                             by plaintiff
                                                plaintiff during
                                                          during discovery
                                                                 discovery matched
                                                                           matched the
                                                                                   the

designations on
designations on the
                the Certificate
                    Certificate of
                                of Registration,
                                   Registration, the
                                                 the Court
                                                     Court could
                                                           could not
                                                                 not conclude
                                                                     conclude that
                                                                              that the
                                                                                   the photographs
                                                                                       photographs

that were
that were the
          the subject
              subject of
                      of the
                         the action
                             action were
                                    were included in the
                                         included in the registration).
                                                         registration).

           Here, Plaintiff
           Here, Plaintiff cannot
                           cannot establish
                                  establish that
                                            that the
                                                 the O'Neil
                                                     O’Neil Photograph
                                                            Photograph was
                                                                       was actually
                                                                           actually registered
                                                                                    registered for
                                                                                               for

copyright protection
copyright protection because
                     because there
                             there is
                                   is no
                                      no "hard
                                         “hard evidence"
                                               evidence” linking the O'Neil
                                                         linking the O’Neil Photograph
                                                                            Photograph to
                                                                                       to the
                                                                                          the

certificate of
certificate of registration
               registration produced
                            produced by
                                     by Plaintiff
                                        Plaintiff during
                                                  during discovery.
                                                         discovery. The
                                                                    The ‘330 Registration contains
                                                                        '330 Registration contains

registrations for
registrations     747 photographs
              for 747 photographs in total, and
                                  in total, and no
                                                no actual
                                                   actual photograph
                                                          photograph or
                                                                     or indicia
                                                                        indicia sufficient
                                                                                sufficient to
                                                                                           to

identify the
identify the O'Neil
             O’Neil Photograph.
                    Photograph. Defendant's
                                Defendant’s 56.1
                                            56.1 at
                                                 at ¶58-59.
                                                    ¶58-59. Although
                                                            Although the
                                                                     the document
                                                                         document has
                                                                                  has



4
4   Mr. Liebowitz
    Mr. Liebowitz also
                  also represented
                       represented the
                                   the plaintiff
                                       plaintiff in Mantel.
                                                 in Mantel.
5
5   Mr. Liebowitz
    Mr. Liebowitz also
                  also represented
                       represented the
                                   the plaintiff
                                       plaintiff in Ferdman.
                                                 in Ferdman.

                                                              99
          Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 17 of 34




Defendant Emily
Defendant Emily Ratajkowski's
                Ratajkowski’s name
                              name next
                                   next to
                                        to 30
                                           30 jpeg
                                              jpeg files, Plaintiff did
                                                   files, Plaintiff did not
                                                                        not produce
                                                                            produce any
                                                                                    any

documents to
documents to show
             show that
                  that the
                       the O'Neil
                           O’Neil Photograph
                                  Photograph was
                                             was ever
                                                 ever submitted
                                                      submitted to
                                                                to the
                                                                   the copyright
                                                                       copyright office
                                                                                 office in
                                                                                        in

connection with
connection with the
                the ‘330 Registration. Schnapp
                    '330 Registration.         Decl. Ex.
                                       Schnapp Decl.     1, ¶3.
                                                     Ex. 1, ¶3. O'Neil
                                                                O’Neil has
                                                                       has not
                                                                           not produced
                                                                               produced any
                                                                                        any

documents that
documents that identify those 747
               identify those     photographs, or
                              747 photographs, or any
                                                  any hard
                                                      hard evidence
                                                           evidence that
                                                                    that the
                                                                         the O'Neil
                                                                             O’Neil Photograph
                                                                                    Photograph

is included
is included in this registration,
            in this registration, and
                                  and cannot
                                      cannot do
                                             do so
                                                so now
                                                   now that
                                                       that the
                                                            the factual
                                                                factual record
                                                                        record is closed.6 Schnapp
                                                                               is closed.6 Schnapp

Decl. ¶4.
Decl. ¶4.

         ii.
         ii.       The O’Neil Photograph
                   The O'Neil Photograph Does
                                         Does Not
                                              Not Have
                                                  Have the
                                                       the Necessary
                                                           Necessary Originality
                                                                     Originality to
                                                                                 to Qualify
                                                                                    Qualify for
                                                                                            for
                   Copyright Protection
                   Copyright Protection

         In order to
         In order to be
                     be copyrightable,
                        copyrightable, the
                                       the O'Neil
                                           O’Neil Photograph
                                                  Photograph "must
                                                             “must represent
                                                                   represent an
                                                                             an appreciable
                                                                                appreciable

amount of
amount of creative authorship.” Prestige
          creative authorship." Prestige Floral,
                                         Floral, Societe
                                                 Societe Anonyme
                                                         Anonyme v.
                                                                 v. California Artificial Flower
                                                                    California Artificial Flower

Co., 201
Co., 201 F.
         F. Supp. 287, 289-90
            Supp. 287, 289–90 (S.D.N.Y.
                              (S.D.N.Y. 1962);
                                        1962); Rogers
                                               Rogers v. Koons, 960
                                                      v. Koons,     F.2d 301,
                                                                960 F.2d 301, 307
                                                                              307 (2d
                                                                                  (2d Cir.
                                                                                      Cir.

1992) (explaining
1992) (explaining that
                  that the
                       the protectable,
                           protectable, original
                                        original elements
                                                 elements of
                                                          of aa photograph
                                                                photograph include “posing the
                                                                           include "posing the

subjects, lighting,
subjects, lighting, angle,
                    angle, selection
                           selection of
                                     of film
                                        film and
                                             and camera,
                                                 camera, evoking the desired
                                                         evoking the         expression, and
                                                                     desired expression, and

almost any
almost any other
           other variant
                 variant involved.”).
                         involved.").

         The protections afforded
         The protections afforded by
                                  by the
                                     the Copyright
                                         Copyright Act
                                                   Act are
                                                       are only
                                                           only available
                                                                available to
                                                                          to aa party
                                                                                party "who
                                                                                      “who has
                                                                                           has

actually formed
actually        the picture
         formed the picture by
                            by putting
                               putting the
                                       the persons
                                           persons in
                                                   in position,
                                                      position, and
                                                                and arranging
                                                                    arranging the
                                                                              the place
                                                                                  place where
                                                                                        where the
                                                                                              the

people are
people are to
           to be."
              be.” Burrow-Giles
                   Burrow-Giles Lithographic
                                Lithographic Co.
                                             Co. v. Sarony, 111
                                                 v. Sarony, 111 U.S.
                                                                U.S. 53, 61, 44 S.
                                                                     53, 61,       Ct. 279,
                                                                                S. Ct. 279, 283,
                                                                                            283,

28 L.
28    Ed. 349
   L. Ed. 349 (1884).
              (1884). This
                      This is true even
                           is true      if the
                                   even if the plaintiff
                                               plaintiff holds
                                                         holds aa registered
                                                                  registered copyright.
                                                                             copyright. L.A.
                                                                                        L.A. Printex
                                                                                             Printex

Indus., Inc.
Indus., Inc. v. Le Chateau,
             v. Le          Inc., No.
                   Chateau, Inc., No. 11
                                      11 CIV.
                                         CIV. 4248
                                              4248 LTS,
                                                   LTS, 2012
                                                        2012 WL
                                                             WL 987590, at *3
                                                                987590, at *3 (S.D.N.Y.
                                                                              (S.D.N.Y. Mar.
                                                                                        Mar.

23, 2012)
23, 2012) ("Once
          (“Once aa plaintiff
                    plaintiff has
                              has proffered
                                  proffered its
                                            its certificate of copyright
                                                certificate of           registration, the
                                                               copyright registration, the defendant
                                                                                           defendant




6
6Additionally, Plaintiff
 Additionally, Plaintiff did
                         did not
                             not testify
                                 testify that
                                         that all
                                              all 747 photographs listed
                                                  747 photographs  listed in  the ‘330
                                                                           in the       Registration were
                                                                                  '330 Registration    were published.
                                                                                                             published.
Applicants cannot
Applicants cannot use
                  use the
                       the group  registration procedure
                           group registration   procedure to
                                                          to register
                                                             register aa group
                                                                         group of   photographs that
                                                                                of photographs    that includes  both
                                                                                                       includes both
published and
published and unpublished
              unpublished photographs.
                             photographs. Family
                                            Family Dollar
                                                    Dollar Stores,
                                                           Stores, Inc.
                                                                   Inc. v.
                                                                         v. United   Fabrics Int'l,
                                                                            United Fabrics   Int’l, Inc.,
                                                                                                    Inc., 896
                                                                                                          896 F.
                                                                                                               F. Supp.
                                                                                                                  Supp. 2d
                                                                                                                        2d
223, 231
223, 231 (S.D.N.Y.
         (S.D.N.Y. 2012).
                    2012). If  any of
                            If any of the
                                       the photographs
                                           photographs were
                                                        were unpublished,
                                                              unpublished, thethe entire
                                                                                  entire copyright   registration is
                                                                                         copyright registration   is invalid.
                                                                                                                     invalid.

                                                              10
                                                              10
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 18 of 34




may rebut
may rebut the
          the presumption
              presumption with
                          with evidence
                               evidence that
                                        that the
                                             the work
                                                 work at
                                                      at issue
                                                         issue is non-original or
                                                               is non-original or non-
                                                                                  non-

copyrightable.”)
copyrightable.")

       A photograph
       A photograph is
                    is not
                       not sufficiently
                           sufficiently original
                                        original if
                                                 if it
                                                    it lacks “any artistic
                                                       lacks "any artistic quality,"
                                                                           quality,” and
                                                                                     and "the
                                                                                         “the nature
                                                                                              nature

and content
and content of
            of such
               such photograph"
                    photograph” does not "give
                                does not “give the
                                               the Court
                                                   Court any
                                                         any reason
                                                             reason to
                                                                    to believe
                                                                       believe that
                                                                               that any
                                                                                    any ‘creative
                                                                                        'creative

spark’ was
spark' was required to produce
           required to produce [it]."
                               [it].” Oriental Art Printing,
                                      Oriental Art Printing, Inc.
                                                             Inc. v.
                                                                  v. Goldstar Printing Corp.,
                                                                     Goldstar Printing        175
                                                                                       Corp., 175

F. Supp.
F.       2d 542,
   Supp. 2d 542, 546 (S.D.N.Y. 2001)
                 546 (S.D.N.Y. 2001) aff'd
                                     aff’d mem.,
                                           mem., 34
                                                 34 F.
                                                    F. App'x
                                                       App’x 401
                                                             401 (2d
                                                                 (2d Cir.
                                                                     Cir. 2002).
                                                                          2002). The “creative
                                                                                 The "creative

spark” is
spark" is missing
          missing where
                  where (i)
                        (i) "industry
                            “industry conventions
                                      conventions or
                                                  or other
                                                     other external factors” so
                                                           external factors" so heavily
                                                                                heavily dictate
                                                                                        dictate the
                                                                                                the

choices made
choices made that
             that any
                  any person
                      person would
                             would necessarily
                                   necessarily make
                                               make the
                                                    the same
                                                        same choices,
                                                             choices, or
                                                                      or (ii)
                                                                         (ii) "the
                                                                              “the author
                                                                                   author made
                                                                                          made

obvious, garden-variety,
obvious,                 or routine
         garden-variety, or routine selections."
                                    selections.” Matthew
                                                 Matthew Bender
                                                         Bender &
                                                                & Co.
                                                                  Co. v.
                                                                      v. W. Pub. Co.,
                                                                         W. Pub.      158 F.3d
                                                                                 Co., 158 F.3d

674,
674, 682 (2d Cir.
     682 (2d Cir. 1998)
                  1998) (citations omitted).
                        (citations omitted).

        Similarly, photographs that
        Similarly, photographs that are
                                    are "purely
                                        “purely descriptive pictures” or
                                                descriptive pictures" or have
                                                                         have aa "purely
                                                                                 “purely utilitarian
                                                                                         utilitarian

purpose” will
purpose" will not
              not be
                  be afforded
                     afforded copyright
                              copyright protection.
                                        protection. Custom Dynamics, LLC
                                                    Custom Dynamics, LLC v. Radiantz LED
                                                                         v. Radiantz LED

Lighting, Inc.,
Lighting, Inc., 535 F. Supp.
                535 F.       2d 542,
                       Supp. 2d 542, 549 (E.D.N.C. 2008);
                                     549 (E.D.N.C. 2008); Telebrands
                                                          Telebrands Corp.
                                                                     Corp. v. Del Labs.,
                                                                           v. Del Labs., Inc.,
                                                                                         Inc.,

719 F. Supp.
719 F.       2d 283,
       Supp. 2d 283, ftn.
                     ftn. 88 (S.D.N.Y.
                             (S.D.N.Y. 2010).
                                       2010). If
                                              If aa photograph
                                                    photograph merely
                                                               merely captures things "as
                                                                      captures things “as they
                                                                                          they

are,” there
are," there is
            is also
               also no
                    no copyright
                       copyright protection.
                                 protection. "To
                                             “To the
                                                 the extent
                                                     extent aa photograph
                                                               photograph captures
                                                                          captures the
                                                                                   the

characteristics of
characteristics of an
                   an object
                      object as
                             as it
                                it occurs
                                   occurs in
                                          in nature,
                                             nature, these
                                                     these characteristics
                                                           characteristics are
                                                                           are not
                                                                               not protectible."
                                                                                   protectible.”

Psihoyos v.
Psihoyos    Nat’l Geographic
         v. Nat'l            Soc’y, 409
                  Geographic Soc'y, 409 F.
                                        F. Supp. 2d 268,
                                           Supp. 2d 268, 275
                                                         275 (S.D.N.Y.
                                                             (S.D.N.Y. 2005).
                                                                       2005). When the
                                                                              When the

possibly protectable
possibly protectable elements
                     elements of
                              of aa photograph,
                                    photograph, such
                                                such as
                                                     as angle,
                                                        angle, "flows
                                                               “flows naturally
                                                                      naturally from
                                                                                from the
                                                                                     the subject
                                                                                         subject

matter of
matter of the
          the photograph"
              photograph” those
                          those elements
                                elements are
                                         are no
                                             no longer
                                                longer protectable.
                                                       protectable. Id
                                                                    Id at
                                                                       at 276.
                                                                          276. The
                                                                               The lack
                                                                                   lack of
                                                                                        of

requisite originality
requisite originality alone
                      alone can
                            can entitle
                                entitle aa party
                                           party to
                                                 to summary
                                                    summary judgment.
                                                            judgment. Earth
                                                                      Earth Flag
                                                                            Flag Ltd.
                                                                                 Ltd. v. Alamo
                                                                                      v. Alamo

Flag Co.,
Flag      153 F.
     Co., 153 F. Supp. 2d 349,
                 Supp. 2d 349, 356
                               356 (S.D.N.Y.
                                   (S.D.N.Y. 2001).
                                             2001).

       Here, the
       Here, the O'Neil
                 O’Neil Photograph
                        Photograph contains
                                   contains no
                                            no originality,
                                               originality, no
                                                            no "creative
                                                               “creative spark",
                                                                         spark”, and
                                                                                 and no
                                                                                     no "artistic
                                                                                        “artistic

quality.” Instead,
quality."          the O'Neil
          Instead, the O’Neil Photograph
                              Photograph merely
                                         merely captured
                                                captured Ms.
                                                         Ms. Ratajkowski
                                                             Ratajkowski as
                                                                         as she
                                                                            she appeared
                                                                                appeared on
                                                                                         on



                                                  11
                                                  11
            Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 19 of 34




the street,
the street, with
            with no
                 no direction or involvement
                    direction or involvement from O’Neil at
                                             from O'Neil at all
                                                            all other
                                                                other than
                                                                      than the
                                                                           the fact
                                                                               fact that
                                                                                    that he
                                                                                         he claimed
                                                                                            claimed

to have
to have bumped
        bumped into
               into her
                    her in
                        in lower Manhattan.
                           lower Manhattan.

           On September
           On           13, 2019,
              September 13, 2019, the
                                  the day
                                      day that Plaintiff 77 took
                                          that Plaintiff    took the
                                                                 the O'Neil
                                                                     O’Neil Photograph,
                                                                            Photograph, Plaintiff
                                                                                        Plaintiff set
                                                                                                  set

up his
up his photography
       photography equipment after he
                   equipment after he saw
                                      saw Ms.
                                          Ms. Ratajkowski
                                              Ratajkowski walk
                                                          walk past
                                                               past the
                                                                    the corner
                                                                        corner of
                                                                               of Lafayette
                                                                                  Lafayette

and Bond
and Bond Streets in Manhattan.
         Streets in Manhattan. Defendant's
                               Defendant’s 56.1 at ¶31.
                                           56.1 at ¶31.

           Ms. Ratajkowski
           Ms. Ratajkowski had
                           had just
                               just purchased
                                    purchased flowers
                                              flowers for her friend’s
                                                      for her          birthday at
                                                              friend's birthday at aa neighborhood
                                                                                      neighborhood

flower shop, and
flower shop, and was
                 was walking
                     walking back
                             back to
                                  to her
                                     her apartment
                                         apartment when
                                                   when she
                                                        she crossed
                                                            crossed paths
                                                                    paths with
                                                                          with Plaintiff.
                                                                               Plaintiff.

Ratajkowski Decl.
Ratajkowski Decl. ¶4.
                  ¶4. Plaintiff
                      Plaintiff had
                                had been
                                    been lying
                                         lying in wait after
                                               in wait after seeing
                                                             seeing Ms.
                                                                    Ms. Ratajkowski
                                                                        Ratajkowski walk
                                                                                    walk past
                                                                                         past

him. Id.
him. Id. at
         at ¶5.
            ¶5. Plaintiff
                Plaintiff then
                          then followed Ms. Ratajkowski
                               followed Ms. Ratajkowski on
                                                        on foot, and took
                                                           foot, and took nine
                                                                          nine photographs
                                                                               photographs of
                                                                                           of

her in
her in rapid
       rapid succession
             succession aa few
                           few feet
                               feet from the front
                                    from the front door
                                                   door of
                                                        of her
                                                           her apartment
                                                               apartment building.
                                                                         building. Id.
                                                                                   Id. Ms.
                                                                                       Ms.

Ratajkowski is
Ratajkowski    holding flowers
            is holding         over her
                       flowers over her face
                                        face in the photograph
                                             in the photograph in order to
                                                               in order to protect
                                                                           protect herself
                                                                                   herself and
                                                                                           and her
                                                                                               her

privacy from
privacy      the paparazzi,
        from the paparazzi, including Plaintiff. Id.
                            including Plaintiff. Id. at
                                                     at ¶4.
                                                        ¶4.

           After taking
           After taking the
                        the nine
                            nine photographs,
                                 photographs, Plaintiff
                                              Plaintiff uploaded the photographs
                                                        uploaded the photographs to
                                                                                 to Splash News’s
                                                                                    Splash News's

website,8 and
website,8 and did
              did not
                  not attempt
                      attempt to
                              to make
                                 make any
                                      any meaningful
                                          meaningful edits
                                                     edits to
                                                           to the
                                                              the photographs.
                                                                  photographs. Defendant's
                                                                               Defendant’s 56.1
                                                                                           56.1

at ¶
at ¶ 22.
     22. Plaintiff
         Plaintiff testified
                   testified that
                             that the
                                  the O'Neil
                                      O’Neil Photograph
                                             Photograph would
                                                        would not
                                                              not have
                                                                  have even
                                                                       even been
                                                                            been taken,
                                                                                 taken, but
                                                                                        but for
                                                                                            for the
                                                                                                the

fact that Ms.
fact that Ms. Ratajkowski
              Ratajkowski inadvertently
                          inadvertently crossed paths with
                                        crossed paths with Plaintiff.
                                                           Plaintiff. Defendant's
                                                                      Defendant’s 56.1 at ¶
                                                                                  56.1 at ¶ 31.
                                                                                            31.

           Plaintiff also
           Plaintiff also testified
                          testified that
                                    that he
                                         he is
                                            is not
                                               not sure
                                                   sure whether
                                                        whether the
                                                                the photograph
                                                                    photograph featured
                                                                               featured in
                                                                                        in the
                                                                                           the Instagram
                                                                                               Instagram

Stories Post has
Stories Post has been
                 been cropped
                      cropped or
                              or whether
                                 whether or
                                         or not
                                            not it was aa photograph
                                                it was    photograph that
                                                                     that he
                                                                          he had
                                                                             had taken.
                                                                                 taken.

Defendant’s 56.1
Defendant's      at ¶53,
            56.1 at ¶53, 57. This is
                         57. This is evidence that any
                                     evidence that any "choices"
                                                       “choices” that
                                                                 that were
                                                                      were made
                                                                           made in
                                                                                in connection
                                                                                   connection

with the
with the O'Neil
         O’Neil Photograph
                Photograph were
                           were the
                                the result
                                    result of
                                           of accidental
                                              accidental outside
                                                         outside forces,
                                                                 forces, rather than O'Neil's
                                                                         rather than O’Neil’s




7
 Plaintiff Robert
 Plaintiff Robert O'Neil
                   O’Neil has been aa "paparazzi
                          has been    “paparazzi photographer"
                                                  photographer” since   2011. Plaintiff
                                                                  since 2011. Plaintiff has
                                                                                        has never
                                                                                            never published
                                                                                                  published any
                                                                                                            any essays
                                                                                                                 essays
or taught
or taught any
          any class
              class with
                    with respect
                         respect to
                                 to photography.
                                    photography. Defendant's
                                                    Defendant’s 56.1  at ¶11.While
                                                                 56.1 at ¶11.While he
                                                                                    he may
                                                                                       may earn  money from
                                                                                            earn money  from taking
                                                                                                              taking
photographs, this
photographs,  this does
                   does not
                        not qualify
                            qualify Plaintiff
                                    Plaintiff as
                                              as an
                                                 an artist
                                                    artist whose
                                                           whose work
                                                                 work possesses
                                                                       possesses an
                                                                                 an appreciable
                                                                                    appreciable amount
                                                                                                amount of
                                                                                                        of creativity.
                                                                                                           creativity.
8
8   Plaintiff has
    Plaintiff has not produced any
                  not produced any evidence that the
                                   evidence that the O'Neil
                                                     O’Neil Photograph
                                                            Photograph was
                                                                       was actually
                                                                           actually offered
                                                                                    offered for
                                                                                            for sale.
                                                                                                sale.

                                                           12
                                                           12
           Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 20 of 34




own "creative
own “creative spark",
              spark”, and
                      and any
                          any other
                              other photographer
                                    photographer there
                                                 there in that moment
                                                       in that moment would
                                                                      would have
                                                                            have inadvertently
                                                                                 inadvertently

made the
made the same
         same choices.
              choices.

       Further, the
       Further, the O'Neil
                    O’Neil Photograph
                           Photograph lacks
                                      lacks any
                                            any appreciable
                                                appreciable amount
                                                            amount of
                                                                   of creative authorship.
                                                                      creative authorship.

There is no
There is no attempt
            attempt to
                    to have
                       have Ms.
                            Ms. Ratajkowski,
                                Ratajkowski, the
                                             the subject
                                                 subject of
                                                         of the
                                                            the photograph,
                                                                photograph, pose,
                                                                            pose, or
                                                                                  or to
                                                                                     to generate
                                                                                        generate

lighting,
lighting, aa particular
             particular angle,
                        angle, or
                               or almost
                                  almost any
                                         any other
                                             other variant
                                                   variant involved.
                                                           involved. Before
                                                                     Before it
                                                                            it was
                                                                               was uploaded
                                                                                   uploaded the
                                                                                            the

O’Neil Photograph
O'Neil Photograph was
                  was not
                      not meaningfully
                          meaningfully edited by Plaintiff
                                       edited by Plaintiff and,
                                                           and, indeed,
                                                                indeed, is simply only
                                                                        is simply only one
                                                                                       one of
                                                                                           of

thousands of
thousands of paparazzi
             paparazzi photographs
                       photographs that
                                   that Plaintiff
                                        Plaintiff and
                                                  and his
                                                      his counsel
                                                          counsel have
                                                                  have allegedly
                                                                       allegedly filed
                                                                                 filed for
                                                                                       for

registration with
registration with the
                  the Copyright
                      Copyright Office.
                                Office. Defendant's
                                        Defendant’s 56.1 at ¶21-22.
                                                    56.1 at ¶21-22.

       Thus, the O'Neil
       Thus, the O’Neil Photograph
                        Photograph lacks any indicia
                                   lacks any indicia of
                                                     of creative
                                                        creative authorship
                                                                 authorship and
                                                                            and fails
                                                                                fails to
                                                                                      to warrant
                                                                                         warrant

protection under
protection under the
                 the Copyright
                     Copyright Act
                               Act and
                                   and Defendant's
                                       Defendant’s Motion
                                                   Motion for
                                                          for Summary
                                                              Summary Judgment should be
                                                                      Judgment should be

granted.
granted.

       iii.
       iii.     The O’Neil Photograph
                The O'Neil Photograph Was
                                      Was Not
                                          Not Exclusive
                                              Exclusive and
                                                        and Therefore
                                                            Therefore Is Not Protected
                                                                      Is Not Protected by
                                                                                       by
                Copyright
                Copyright

       Similarly, “to qualify
       Similarly, "to qualify for
                              for copyright protection, aa work
                                  copyright protection,    work must
                                                                must be
                                                                     be original
                                                                        original to
                                                                                 to the
                                                                                    the author."
                                                                                        author.”

Feist, 499
Feist, 499 U.S.
           U.S. at
                at 345,
                   345, 111
                        111 S.Ct. 1282. Plaintiff
                            S.Ct. 1282. Plaintiff admitted
                                                  admitted at
                                                           at his
                                                              his deposition that the
                                                                  deposition that the O'Neil
                                                                                      O’Neil

Photograph is
Photograph is unoriginal and "non-exclusive".
              unoriginal and “non-exclusive”. Defendant's
                                              Defendant’s 56.1 at ¶
                                                          56.1 at ¶ 49.
                                                                    49. Plaintiff
                                                                        Plaintiff testified
                                                                                  testified that
                                                                                            that he
                                                                                                 he

designated the
designated the O'Neil
               O’Neil Photograph
                      Photograph as
                                 as "non-exclusive"
                                    “non-exclusive” because
                                                    because other
                                                            other paparazzi
                                                                  paparazzi were
                                                                            were present
                                                                                 present and
                                                                                         and

taking photographs
taking photographs at
                   at the
                      the time.
                          time. Defendant's
                                Defendant’s 56.1 at ¶49-50.
                                            56.1 at ¶49-50. In fact, there
                                                            In fact, there were
                                                                           were other
                                                                                other paparazzi
                                                                                      paparazzi

who took
who took the
         the same
             same image at the
                  image at the same
                               same moment
                                    moment that
                                           that Plaintiff
                                                Plaintiff took
                                                          took the
                                                               the O'Neil
                                                                   O’Neil Photograph.
                                                                          Photograph.

Defendant’s 56.1
Defendant's      at ¶
            56.1 at ¶ 51-52.
                      51-52. The photographs taken
                             The photographs taken by
                                                   by all
                                                      all of
                                                          of the
                                                             the paparazzi
                                                                 paparazzi present
                                                                           present at
                                                                                   at Ms.
                                                                                      Ms.

Ratajkowski’s apartment
Ratajkowski's apartment would
                        would necessarily
                              necessarily be
                                          be so
                                             so similar
                                                similar that
                                                        that Plaintiff
                                                             Plaintiff was
                                                                       was not
                                                                           not even certain that
                                                                               even certain that

the photograph
the photograph in
               in the
                  the Instagram
                      Instagram Stories Post was
                                Stories Post was his.
                                                 his. Defendant's
                                                      Defendant’s 56.1 at ¶
                                                                  56.1 at ¶ 57. Accordingly, the
                                                                            57. Accordingly, the

O’Neil Photograph
O'Neil Photograph is
                  is not
                     not "original
                         “original to
                                   to the
                                      the author"
                                          author” and
                                                  and summary
                                                      summary judgment
                                                              judgment should
                                                                       should be
                                                                              be granted
                                                                                 granted for
                                                                                         for

Defendant.
Defendant.


                                                 13
                                                 13
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 21 of 34




                                             POINT II.
                                             POINT II.

                    THE INSTAGRAM
                    THE           STORIES POST
                        INSTAGRAM STORIES      WAS FAIR
                                          POST WAS FAIR USE
                                                        USE

       Defendant is
       Defendant is also
                    also entitled to summary
                         entitled to summary judgment
                                             judgment because,
                                                      because, if
                                                               if there
                                                                  there is
                                                                        is aa valid
                                                                              valid copyright,
                                                                                    copyright, Ms.
                                                                                               Ms.

Ratajkowski’s post
Ratajkowski's post constitutes
                   constitutes fair
                               fair use.
                                    use.

       The Copyright Act
       The Copyright Act provides
                         provides four statutory factors
                                  four statutory factors that
                                                         that courts must consider
                                                              courts must consider in
                                                                                   in analyzing
                                                                                      analyzing

the fair
the fair use
         use defense:
             defense: (1) the purpose
                      (1) the purpose and
                                      and character of the
                                          character of the use,
                                                           use, including whether such
                                                                including whether such use
                                                                                       use is
                                                                                           is of
                                                                                              of aa

commercial nature
commercial nature or
                  or is
                     is for nonprofit educational
                        for nonprofit educational purposes;
                                                  purposes; (2)
                                                            (2) the
                                                                the nature
                                                                    nature of
                                                                           of the
                                                                              the original
                                                                                  original work;
                                                                                           work;

(3) the
(3) the amount
        amount and
               and substantiality
                   substantiality of
                                  of the
                                     the portion
                                         portion of
                                                 of the
                                                    the original
                                                        original work
                                                                 work used
                                                                      used in
                                                                           in relation
                                                                              relation to
                                                                                       to the
                                                                                          the

original work
original work as
              as aa whole;
                    whole; and
                           and (4)
                               (4) the
                                   the effect of the
                                       effect of the use upon the
                                                     use upon the potential
                                                                  potential market
                                                                            market for
                                                                                   for or
                                                                                       or value
                                                                                          value of
                                                                                                of

the copyrighted
the copyrighted work.
                work. Cariou
                      Cariou v. Prince, 714
                             v. Prince, 714 F.3d
                                            F.3d 694,
                                                 694, 705 (2d Cir.
                                                      705 (2d Cir. 2013)
                                                                   2013) at
                                                                         at 236.
                                                                            236. Each of these
                                                                                 Each of these

factors weighs in
factors weighs in favor
                  favor of
                        of aa finding that the
                              finding that the Instagram
                                               Instagram Stories Post was
                                                         Stories Post was fair use.
                                                                          fair use.

       The
       The first statutory factor—the
           first statutory factor—the purpose
                                      purpose and
                                              and character of the
                                                  character of the use—is the "heart
                                                                   use—is the “heart of
                                                                                     of the
                                                                                        the fair
                                                                                            fair

use inquiry."
use inquiry.” Id.
              Id. (internal
                  (internal quotation
                            quotation marks
                                      marks omitted).
                                            omitted). Courts
                                                      Courts must
                                                             must look to whether
                                                                  look to whether the
                                                                                  the use
                                                                                      use

“‘adds something
"adds  something new,
                 new, with
                      with aa further purpose or
                              further purpose or different
                                                 different character, altering the
                                                           character, altering the first
                                                                                   first with
                                                                                         with new
                                                                                              new

expression, meaning
expression, meaning or
                    or message."'
                       message.’” Id.
                                  Id. (quoting
                                      (quoting Campbell,
                                               Campbell, 510 U.S. at
                                                         510 U.S. at 579). Where the
                                                                     579). Where the new
                                                                                     new

work 'adds
work “‘adds value
            value to
                  to the
                     the original'
                         original’” or
                                    or the
                                       the original
                                           original work
                                                    work is “‘used as
                                                         is 'used  as raw
                                                                      raw materials,
                                                                          materials, transformed
                                                                                     transformed

in the
in the creation
       creation of
                of new
                   new information,
                       information, new
                                    new aesthetics,
                                        aesthetics, new insights and
                                                    new insights and understandings—this
                                                                     understandings—this is
                                                                                         is the
                                                                                            the

very type
very type of
          of activity
             activity that
                      that the
                           the fair use doctrine
                               fair use doctrine intends to protect
                                                 intends to protect for the enrichment
                                                                    for the enrichment of
                                                                                       of society.'"
                                                                                          society.’”

Id. at
Id. at 706
       706 (quoting
           (quoting Castle Rock Entm't,
                    Castle Rock Entm’t, Inc.
                                        Inc. v.
                                             v. Carol Pub. Group,
                                                Carol Pub.        Inc., 150
                                                           Group, Inc., 150 F.3d
                                                                            F.3d 132,
                                                                                 132, 142
                                                                                      142 (2d
                                                                                          (2d

Cir. 1998)).
Cir. 1998)). "A
             “A use
                use is transformative if
                    is transformative if it
                                         it does something more
                                            does something more than
                                                                than repackage or republish
                                                                     repackage or           the
                                                                                  republish the

original copyrighted
original copyrighted work."
                     work.” Authors
                            Authors Guild, Inc. v.
                                    Guild, Inc.    HathiTrust, 755
                                                v. HathiTrust,     F.3d 87,
                                                               755 F.3d 87, 96 (2d Cir.
                                                                            96 (2d Cir. 2014).
                                                                                        2014).

       It is well-established
       It is well-established that
                              that "[a]mong
                                   “[a]mong the
                                            the best
                                                best recognized justifications for
                                                     recognized justifications for copying
                                                                                   copying from
                                                                                           from

another’s work
another's work is to provide
               is to provide comment
                             comment on
                                     on it
                                        it or
                                           or criticism of it."
                                              criticism of it.” Authors
                                                                Authors Guild
                                                                        Guild v.
                                                                              v. Google, Inc., 804
                                                                                 Google, Inc., 804

F.3d 202,
F.3d 202, 214-15
          214–15 (2d
                 (2d Cir.
                     Cir. 2015),
                          2015), cert.
                                 cert. denied
                                       denied sub
                                              sub nom.
                                                  nom. The Authors Guild
                                                       The Authors Guild v.
                                                                         v. Google, Inc., 136
                                                                            Google, Inc., 136
                                                 14
                                                 14
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 22 of 34




S.Ct. 1658, 194
S.Ct. 1658, 194 L.Ed.2d
                L.Ed.2d 800 (2016). Indeed,
                        800 (2016). Indeed, the
                                            the Second Circuit has
                                                Second Circuit has held
                                                                   held "there
                                                                        “there is
                                                                               is aa strong
                                                                                     strong

presumption that
presumption that factor one favors
                 factor one favors the
                                   the defendant if the
                                       defendant if the allegedly
                                                        allegedly infringing work fits
                                                                  infringing work      the
                                                                                  fits the

description of
description of uses described in
               uses described    section 107,"
                              in section 107,” including
                                               including "criticism"
                                                         “criticism” and
                                                                     and "comment."
                                                                         “comment.” Wright
                                                                                    Wright v.
                                                                                           v.

Warner Books, Inc.,
Warner Books, Inc., 953 F.2d 731,
                    953 F.2d 731, 736
                                  736 (2d
                                      (2d Cir.
                                          Cir. 1991);
                                               1991); see
                                                      see also
                                                          also TCA
                                                               TCA Television
                                                                   Television Corp.
                                                                              Corp. v.
                                                                                    v.

McCollum, 839
McCollum,     F.3d 168,
          839 F.3d 168, 179
                        179 (2d
                            (2d Cir.
                                Cir. 2016)
                                     2016) ("[T]he
                                           (“[T]he uses
                                                   uses identified by Congress
                                                        identified by Congress in the preamble
                                                                               in the preamble

to §
to § 107—criticism,
     107—criticism, comment,
                    comment, news
                             news reporting,
                                  reporting, teaching,
                                             teaching, scholarship,
                                                       scholarship, and
                                                                    and research—might
                                                                        research—might be
                                                                                       be

deemed ‘most
deemed       appropriate’ for
       'most appropriate' for aa purpose
                                 purpose or
                                         or character finding indicative
                                            character finding indicative of
                                                                         of fair
                                                                            fair use.");
                                                                                 use.”); NXIVM
                                                                                         NXIVM

Corp.
Corp. v. Ross Inst.,
      v. Ross Inst., 364
                     364 F.3d
                         F.3d 471,
                              471, 477
                                   477 (2d
                                       (2d Cir.
                                           Cir. 2004)
                                                2004) ("Where
                                                      (“Where the
                                                              the defendants’ use is
                                                                  defendants' use is for the
                                                                                     for the

purposes of
purposes of criticism
            criticism [or]
                      [or] comment ... factor
                           comment ... factor one
                                              one will
                                                  will normally
                                                       normally tilt
                                                                tilt in
                                                                     in the
                                                                        the defendants'
                                                                            defendants’ favor.”)
                                                                                        favor.")

(internal quotation
(internal quotation omitted).
                    omitted).

       Accordingly, courts
       Accordingly,        have regularly
                    courts have           found fair
                                regularly found      use where,
                                                fair use where, as
                                                                as here,
                                                                   here, the
                                                                         the purpose
                                                                             purpose or
                                                                                     or character
                                                                                        character

of an
of an allegedly
      allegedly infringing
                infringing work
                           work was
                                was criticism
                                    criticism and/or
                                              and/or comment.
                                                     comment. See,
                                                              See, e.g.,
                                                                   e.g., NXIVM
                                                                         NXIVM Corp., 364 F.3d
                                                                               Corp., 364 F.3d

at 482
at 482 (affirming
       (affirming district
                  district court
                           court denial of preliminary
                                 denial of preliminary injunction after finding
                                                       injunction after finding that
                                                                                that defendants’
                                                                                     defendants'

allegedly infringing
allegedly            writings were
          infringing writings were "undoubtedly
                                   “undoubtedly transformative
                                                transformative secondary
                                                               secondary uses
                                                                         uses intended as aa
                                                                              intended as

form of
form of criticism");
        criticism”); Louis
                     Louis Vuitton Malletier, S.A.
                           Vuitton Malletier, S.A. v. My Other
                                                   v. My       Bag, Inc.,
                                                         Other Bag, Inc., 156
                                                                          156 F.Supp.3d
                                                                              F.Supp.3d 425,
                                                                                        425,

444–45 (S.D.N.Y.),
444-45 (S.D.N.Y.), aff'd,
                   aff’d, 674 Fed.Appx. 16
                          674 Fed.Appx. 16 (2d
                                           (2d Cir.
                                               Cir. 2016)
                                                    2016) (holding
                                                          (holding defendant's
                                                                   defendant’s line of tote
                                                                               line of tote bags
                                                                                            bags

made fair
made fair use
          use of
              of plaintiff's
                 plaintiff’s copyrights in part
                             copyrights in part because
                                                because "[p]arody,
                                                        “[p]arody, like other forms
                                                                   like other       of comment
                                                                              forms of comment or
                                                                                               or

criticism, has
criticism, has an
               an obvious
                  obvious claim to transformative
                          claim to transformative value")
                                                  value”) (internal
                                                          (internal quotations
                                                                    quotations omitted);
                                                                               omitted); Adjmi
                                                                                         Adjmi v.
                                                                                               v.

DLT Entm't
DLT Entm’t Ltd.,
           Ltd., 97 F.Supp.3d 512,
                 97 F.Supp.3d 512, 531 (S.D.N.Y. 2015)
                                   531 (S.D.N.Y. 2015) (holding
                                                       (holding aa play
                                                                   play makes
                                                                        makes fair
                                                                              fair use
                                                                                   use of
                                                                                       of the
                                                                                          the

television series
television series "Three's
                  “Three’s Company"
                           Company” in
                                    in part
                                       part because
                                            because the
                                                    the play
                                                        play "criticizes
                                                             “criticizes and
                                                                         and comments
                                                                             comments upon
                                                                                      upon

Three’s Company by
Three's Company by reimagining
                   reimagining aa familiar setting in
                                  familiar setting in aa darker, exceedingly vulgar
                                                         darker, exceedingly vulgar manner.").
                                                                                    manner.”).

       The “sharply different
       The "sharply different objectives"
                              objectives” between
                                          between the
                                                  the O'Neil
                                                      O’Neil Photograph
                                                             Photograph and
                                                                        and the
                                                                            the Instagram
                                                                                Instagram

Stories Post "confirms
Stories Post “confirms the
                       the transformative
                           transformative nature
                                          nature of
                                                 of the
                                                    the use."
                                                        use.” Blanch
                                                              Blanch v. Koons, 467
                                                                     v. Koons, 467 F.3d
                                                                                   F.3d 244,
                                                                                        244, 252
                                                                                             252



                                                 15
                                                 15
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 23 of 34




(2d Cir.
(2d Cir. 2006).
         2006). The
                The Instagram
                    Instagram Stories Post, which
                              Stories Post, which appeared
                                                  appeared on
                                                           on Ms.
                                                              Ms. Ratajkowski's
                                                                  Ratajkowski’s personal
                                                                                personal

Instagram
Instagram Stories, where it
          Stories, where it was
                            was automatically
                                automatically deleted after 24
                                              deleted after 24 hours,
                                                               hours, was
                                                                      was not substantially or
                                                                          not substantially or

virtually identical
virtually           to Plaintiff's
          identical to Plaintiff’s photo.
                                   photo. Defendant's
                                          Defendant’s 56.1 at ¶29.
                                                      56.1 at ¶29. Solid
                                                                   Solid Oak Sketches, LLC
                                                                         Oak Sketches, LLC v. 2K
                                                                                           v. 2K

Games, Inc., No.
Games, Inc., No. 16-CV-724-LTS-SDA,
                 16-CV-724-LTS-SDA, 2020
                                    2020 WL
                                         WL 1467394,
                                            1467394, at
                                                     at *6
                                                        *6 (S.D.N.Y.
                                                           (S.D.N.Y. Mar.
                                                                     Mar. 26,
                                                                          26, 2020).
                                                                              2020).

(“Defendants are
("Defendants are entitled as aa matter
                 entitled as    matter of
                                       of law to summary
                                          law to summary judgment
                                                         judgment dismissing
                                                                  dismissing Plaintiff's
                                                                             Plaintiff’s

copyright infringement
copyright infringement claim” when use
                       claim" when use was
                                       was de minimus).
                                           de minimus)

        In
        In fact, the very
           fact, the very purpose
                          purpose and
                                  and character
                                      character of
                                                of the
                                                   the use
                                                       use was
                                                           was entirely transformed. The
                                                               entirely transformed. The objective
                                                                                         objective

of the
of the O'Neil
       O’Neil Photograph
              Photograph was
                         was to
                             to exploit Ms. Ratajkowski's
                                exploit Ms. Ratajkowski’s fame with an
                                                          fame with an unoriginal
                                                                       unoriginal and
                                                                                  and

accidental paparazzi
accidental paparazzi photograph.
                     photograph. By
                                 By adding
                                    adding the
                                           the caption “Mood Forever,"
                                               caption "Mood Forever,” the
                                                                       the objective
                                                                           objective of
                                                                                     of the
                                                                                        the

Instagram
Instagram Stories Post was
          Stories Post was to
                           to make
                              make commentary
                                   commentary and
                                              and criticism
                                                  criticism of
                                                            of Ms.
                                                               Ms. Ratajkowki's
                                                                   Ratajkowki’s perspective
                                                                                perspective

of abusive,
of abusive, aggressive,
            aggressive, and
                        and harassing
                            harassing practice
                                      practice of
                                               of paparazzi
                                                  paparazzi constantly following her,
                                                            constantly following her, even
                                                                                      even when
                                                                                           when

buying flowers
buying         for aa friend.
       flowers for    friend. Ratajkowski
                              Ratajkowski Decl.
                                          Decl. at
                                                at ¶8.
                                                   ¶8. The
                                                       The caption
                                                           caption "Mood
                                                                   “Mood Forever"
                                                                         Forever” is
                                                                                  is Ms.
                                                                                     Ms.

Ratajkowski’s way
Ratajkowski's way of
                  of expressing that she
                     expressing that she will
                                         will always
                                              always feel that her
                                                     feel that her privacy
                                                                   privacy has
                                                                           has been
                                                                               been invaded
                                                                                    invaded by
                                                                                            by

the paparazzi.
the paparazzi. Id.
               Id. at
                   at 9.
                      9.

        The second fair
        The second      use factor
                   fair use factor looks
                                   looks to
                                         to "the
                                            “the nature
                                                 nature of
                                                        of the
                                                           the copyrighted work.” 17
                                                               copyrighted work." 17 U.S.C.
                                                                                     U.S.C. §
                                                                                            §

107(2). This
107(2). This factor
             factor is
                    is "`of
                       “‘of limited
                            limited usefulness
                                    usefulness where,'
                                               where,’ as
                                                       as here,
                                                          here, ‘the creative work
                                                                'the creative work of
                                                                                   of art
                                                                                      art is
                                                                                          is being
                                                                                             being

used for
used for aa transformative
            transformative puipose!"
                           purpose.’” Cariou,
                                      Cariou, 714 F.3d at
                                              714 F.3d at 710
                                                          710 (quoting
                                                              (quoting Bill
                                                                       Bill Graham Archives v.
                                                                            Graham Archives v.

Dorling Kindersley
Dorling Kindersley Ltd.,
                   Ltd., 448
                         448 F.3d
                             F.3d 605,
                                  605, 612 (2d Cir.
                                       612 (2d Cir. 2006));
                                                    2006)); Blanch
                                                            Blanch v. Koons, 467
                                                                   v. Koons, 467 F.3d
                                                                                 F.3d 244,
                                                                                      244, 257
                                                                                           257

(2d Cir.
(2d Cir. 2006).
         2006). "This
                “This factor calls for
                      factor calls     recognition that
                                   for recognition that some
                                                        some works
                                                             works are
                                                                   are closer to the
                                                                       closer to the core
                                                                                     core of
                                                                                          of

intended copyright
intended           protection than
         copyright protection than others, with the
                                   others, with the consequence that fair
                                                    consequence that fair use
                                                                          use is
                                                                              is more
                                                                                 more difficult
                                                                                      difficult to
                                                                                                to

establish when
establish when the
               the former works are
                   former works are copied.”
                                    copied." Campbell at 586.
                                             Campbell at 586.




                                                 16
                                                 16
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 24 of 34




       Here, the
       Here, the O'Neil
                 O’Neil Photograph
                        Photograph is
                                   is an
                                      an unoriginal
                                         unoriginal and
                                                    and valueless
                                                        valueless paparazzi
                                                                  paparazzi snapshot.
                                                                            snapshot. As
                                                                                      As

discussed in
discussed in detail in section
             detail in section III.a.ii-iii above, the
                               III.a.ii-iii above, the O'Neil
                                                       O’Neil Photograph
                                                              Photograph has
                                                                         has no
                                                                             no "creative
                                                                                “creative spark"
                                                                                          spark” or
                                                                                                 or

“artistic expression.”
"artistic expression." Therefore, the second
                       Therefore, the second factor
                                             factor weighs
                                                    weighs in favor of
                                                           in favor of aa fair
                                                                          fair use
                                                                               use finding.
                                                                                   finding.

       The third fair
       The third      use factor
                 fair use        examines "the
                          factor examines “the amount
                                               amount and
                                                      and substantiality
                                                          substantiality of
                                                                         of the
                                                                            the portion
                                                                                portion used
                                                                                        used in
                                                                                             in

relation to
relation to the
            the copyrighted
                copyrighted work
                            work as
                                 as aa whole."
                                       whole.” 17
                                               17 U.S.C.
                                                  U.S.C. §
                                                         § 107(3).
                                                           107(3). Courts
                                                                   Courts must
                                                                          must ask
                                                                               ask "'whether
                                                                                   “‘whether

the quantity
the quantity and
             and value
                 value of
                       of the
                          the materials
                              materials used
                                        used are
                                             are reasonable
                                                 reasonable in relation to
                                                            in relation to the
                                                                           the purpose
                                                                               purpose of
                                                                                       of the
                                                                                          the

copying.’” Cariou,
copying.'"         714 F.3d
           Cariou, 714 F.3d at
                            at 710
                               710 (quoting
                                   (quoting Blanch,
                                            Blanch, 467
                                                    467 F.3d
                                                        F.3d at
                                                             at 257).
                                                                257). A
                                                                      A secondary
                                                                        secondary user “must”
                                                                                  user "must"

be permitted
be permitted "to
             “to ‘conjure up’ at
                 'conjure up' at least enough of
                                 least enough of the
                                                 the original"
                                                     original” work
                                                               work to
                                                                    to accomplish
                                                                       accomplish his
                                                                                  his

transformative purpose.
transformative purpose. Campbell, 510 U.S.
                        Campbell, 510 U.S. at
                                           at 588.
                                              588.

       In this case,
       In this       the amount
               case, the amount and
                                and substantiality
                                    substantiality of
                                                   of the
                                                      the O'Neil
                                                          O’Neil Photograph
                                                                 Photograph seen
                                                                            seen in the Instagram
                                                                                 in the Instagram

Stories Post is
Stories Post is reasonable in relation
                reasonable in          to its
                              relation to its transformative
                                              transformative purpose
                                                             purpose of
                                                                     of providing
                                                                        providing criticism
                                                                                  criticism of
                                                                                            of Ms.
                                                                                               Ms.

Ratajkowski’s daily
Ratajkowski's daily need
                    need to
                         to hide
                            hide from
                                 from the
                                      the paparazzi.
                                          paparazzi. She chose aa platform
                                                     She chose    platform (Instagram
                                                                           (Instagram Stories)
                                                                                      Stories)

where the
where the post
          post disappears after 24
               disappears after 24 hours,
                                   hours, while
                                          while she
                                                she could
                                                    could have
                                                          have posted
                                                               posted in her Instagram
                                                                      in her           feed, on
                                                                             Instagram feed, on

Twitter or any
Twitter or any other
               other platform
                     platform where
                              where the
                                    the O'Neil
                                        O’Neil Photograph
                                               Photograph would
                                                          would permanently
                                                                permanently live.
                                                                            live.

Accordingly, this
Accordingly, this factor also weighs
                  factor also weighs in favor of
                                     in favor of aa finding
                                                    finding that
                                                            that the
                                                                 the Instagram
                                                                     Instagram Stories Post was
                                                                               Stories Post was fair
                                                                                                fair

use.
use.

       The
       The fourth fair use
           fourth fair use factor
                           factor looks to "the
                                  looks to “the effect
                                                effect of
                                                       of the
                                                          the use
                                                              use upon
                                                                  upon the
                                                                       the potential
                                                                           potential market
                                                                                     market for
                                                                                            for or
                                                                                                or

value of
value of the
         the copyrighted
             copyrighted work."
                         work.” 17
                                17 U.S.C.
                                   U.S.C. §
                                          § 107(4).
                                            107(4). This
                                                    This factor “is concerned
                                                         factor "is concerned with
                                                                              with only
                                                                                   only one
                                                                                        one

type of
type of economic
        economic injury
                 injury to
                        to aa copyright holder: the
                              copyright holder: the harm
                                                    harm that
                                                         that results
                                                              results because
                                                                      because the
                                                                              the secondary
                                                                                  secondary use
                                                                                            use

serves as
serves as aa substitute
             substitute for the original."
                        for the original.” Authors
                                           Authors Guild, Inc. v.
                                                   Guild, Inc.    HathiTrust, 755
                                                               v. HathiTrust,     F.3d 87,
                                                                              755 F.3d 87, 99 (2d
                                                                                           99 (2d

Cir. 2014).
Cir. 2014). Thus, courts are
            Thus, courts are not
                             not concerned with whether
                                 concerned with whether "'the
                                                        “‘the secondary
                                                              secondary use
                                                                        use suppresses
                                                                            suppresses or
                                                                                       or even
                                                                                          even

destroys the
destroys the market
             market for the original
                    for the original work
                                     work or
                                          or its potential derivatives,
                                             its potential              but whether
                                                           derivatives, but whether the
                                                                                    the secondary
                                                                                        secondary

use usurps
use usurps the
           the market
               market for
                      for the
                          the original
                              original work.'"
                                       work.’” Cariou,
                                               Cariou, 714 F.3d at
                                                       714 F.3d at 708 (quoting Blanch,
                                                                   708 (quoting Blanch, 467
                                                                                        467



                                                 17
                                                 17
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 25 of 34




F.3d at
F.3d at 258).
        258). Market
              Market usurpation
                     usurpation occurs
                                occurs most
                                       most often
                                            often "where
                                                  “where the
                                                         the infringer's
                                                             infringer’s target
                                                                         target audience
                                                                                audience and
                                                                                         and the
                                                                                             the

nature of
nature of the
          the infringing
              infringing content
                         content are
                                 are the
                                     the same
                                         same as
                                              as the
                                                 the original."
                                                     original.” Id.
                                                                Id. at
                                                                    at 709.
                                                                       709. Generally, then, "the
                                                                            Generally, then, “the

more transformative
more transformative the
                    the secondary
                        secondary use,"
                                  use,” the
                                        the less
                                            less likely it is
                                                 likely it    “that the
                                                           is "that the secondary
                                                                        secondary use
                                                                                  use substitutes
                                                                                      substitutes

for the original."
for the original.” Castle Rock, 150
                   Castle Rock, 150 F.3d
                                    F.3d at
                                         at 145.
                                            145.

       Here, O'Neil
       Here, O’Neil has
                    has admitted
                        admitted under
                                 under oath
                                       oath that
                                            that there
                                                 there is no market
                                                       is no market for
                                                                    for the
                                                                        the O'Neil
                                                                            O’Neil Photograph
                                                                                   Photograph

because Ms.
because Ms. Ratajkowski's
            Ratajkowski’s face
                          face is hidden. Defendant's
                               is hidden. Defendant’s 56.1 at ¶24.
                                                      56.1 at ¶24. Further,
                                                                   Further, there
                                                                            there is no ability
                                                                                  is no ability to
                                                                                                to

use the
use the photograph
        photograph for
                   for sponsorship
                       sponsorship purposes.
                                   purposes. Id.
                                             Id. Additionally,
                                                 Additionally, Ms.
                                                               Ms. Ratajkowski
                                                                   Ratajkowski has
                                                                               has clearly
                                                                                   clearly

testified that
testified that she
               she received
                   received no
                            no compensation
                               compensation for the Instagram
                                            for the Instagram Stories Post, which
                                                              Stories Post, which was
                                                                                  was

automatically deleted
automatically deleted after
                      after 24
                            24 hours.
                               hours. Ratajkowski
                                      Ratajkowski Decl.
                                                  Decl. ¶10.
                                                        ¶10. Accordingly,
                                                             Accordingly, the
                                                                          the Instagram
                                                                              Instagram Stories
                                                                                        Stories

Post has
Post has had
         had no
             no effect
                effect on
                       on the
                          the (non-existent)
                              (non-existent) market
                                             market for
                                                    for the
                                                        the O'Neil
                                                            O’Neil Photograph,
                                                                   Photograph, and
                                                                               and this
                                                                                   this factor
                                                                                        factor

also weighs
also weighs heavily
            heavily in favor of
                    in favor of aa finding of fair
                                   finding of fair use.
                                                   use.

       All four
       All four factors weigh in
                factors weigh in the
                                 the Defendant's
                                     Defendant’s favor,
                                                 favor, and,
                                                        and, therefore,
                                                             therefore, the
                                                                        the Instagram
                                                                            Instagram Stories Post
                                                                                      Stories Post

should be
should be found to constitute
          found to constitute fair
                              fair use.
                                   use.

                                             POINT
                                             POINT III.
                                                   III.

   PLAINTIFF SUFFERED NO
   PLAINTIFF SUFFERED NO ACTUAL
                         ACTUAL DAMAGES
                                DAMAGES AND
                                         AND STATUTORY
                                             STATUTORY DAMAGES
                                                       DAMAGES
                        ARE NOT
                        ARE NOT APPROPRIATE
                                APPROPRIATE

       Ms. Ratajkowski
       Ms. Ratajkowski is also entitled
                       is also          to summary
                               entitled to summary judgment
                                                   judgment because
                                                            because there
                                                                    there can
                                                                          can be
                                                                              be no
                                                                                 no damage
                                                                                    damage

award in
award in this
         this case.
              case.

       First, Plaintiff
       First, Plaintiff made
                        made no
                             no material
                                material effort to determine
                                         effort to           whether or
                                                   determine whether or not
                                                                        not he
                                                                            he suffered
                                                                               suffered any
                                                                                        any actual
                                                                                            actual

damage before
damage before filing the Complaint.
              filing the Complaint. Defendant's
                                    Defendant’s 56.1 at ¶65.
                                                56.1 at ¶65. Plaintiff
                                                             Plaintiff initially claimed actual
                                                                       initially claimed actual

damages despite
damages despite the
                the undisputed
                    undisputed facts
                               facts that:
                                     that: (a)
                                           (a) that
                                               that there
                                                    there is
                                                          is no
                                                             no way
                                                                way to
                                                                    to tell
                                                                       tell that
                                                                            that it is Ms.
                                                                                 it is Ms.

Ratajkowski in
Ratajkowski    either photograph,
            in either photograph, (b)
                                  (b) she
                                      she is
                                          is holding
                                             holding flowers over her
                                                     flowers over her face,
                                                                      face, (c)
                                                                            (c) Plaintiff
                                                                                Plaintiff never
                                                                                          never

received aa penny
received    penny of
                  of income
                     income from
                            from the
                                 the O'Neil
                                     O’Neil Photograph
                                            Photograph and
                                                       and Defendant
                                                           Defendant did
                                                                     did not receive any
                                                                         not receive any

compensation from
compensation from the
                  the Instagram
                      Instagram Stories Post, Ratajkowski
                                Stories Post, Ratajkowski Decl.
                                                          Decl. at
                                                                at ¶10
                                                                   ¶10 (d)
                                                                       (d) the
                                                                           the Instagram
                                                                               Instagram


                                                  18
                                                  18
         Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 26 of 34




Stories Post was
Stories Post was automatically
                 automatically deleted
                               deleted from Ms. Ratajkowski's
                                       from Ms. Ratajkowski’s Instagram
                                                              Instagram Stories account after
                                                                        Stories account after

24 hours,
24 hours, Defendant's
          Defendant’s 56.1 at ¶75,
                      56.1 at ¶75, and
                                   and (e)
                                       (e) there
                                           there is nothing in
                                                 is nothing in the
                                                               the O'Neil
                                                                   O’Neil Photograph
                                                                          Photograph that
                                                                                     that is
                                                                                          is

commercially exploitable,
commercially exploitable, such
                          such as
                               as aa brand
                                     brand name
                                           name or
                                                or other
                                                   other use
                                                         use for
                                                             for sponsorship.
                                                                 sponsorship. Further,
                                                                              Further, since
                                                                                       since

Plaintiff received
Plaintiff received no
                   no licensing
                      licensing fee for the
                                fee for the O'Neil
                                            O’Neil Photograph,
                                                   Photograph, there
                                                               there is no amount
                                                                     is no amount to
                                                                                  to multiply
                                                                                     multiply in
                                                                                              in

order to
order to reach
         reach any
               any amount
                   amount of
                          of damages over $0.
                             damages over $0. Defendant's
                                              Defendant’s 56.1 at ¶39,
                                                          56.1 at ¶39, 43.
                                                                       43.

        The O’Neil Photograph
        The O'Neil Photograph has
                              has no
                                  no market
                                     market value.
                                            value. Defendant's
                                                   Defendant’s 56.1 at ¶24.
                                                               56.1 at ¶24. Splash News did
                                                                            Splash News did

not sell
not sell or
         or license the O'Neil
            license the O’Neil Photograph
                               Photograph within
                                          within one
                                                 one week
                                                     week after
                                                          after it was sent
                                                                it was sent to
                                                                            to Splash News.
                                                                               Splash News.

Defendant’s 56.1
Defendant's      at ¶39.
            56.1 at ¶39. Typically,
                         Typically, valuable
                                    valuable photographs
                                             photographs are
                                                         are immediately
                                                             immediately sold
                                                                         sold or
                                                                              or licensed.
                                                                                 licensed.

Documents produced
Documents produced by
                   by Plaintiff
                      Plaintiff and
                                and his
                                    his counsel
                                        counsel for the first
                                                for the       time at
                                                        first time at approximately
                                                                      approximately 1am the
                                                                                    lam the

morning of
morning of Plaintiff's
           Plaintiff’s deposition
                       deposition show
                                  show that
                                       that the
                                            the actual
                                                actual total
                                                       total amount
                                                             amount that
                                                                    that Plaintiff
                                                                         Plaintiff received from
                                                                                   received from

the entire
the entire set
           set of
               of photographs
                  photographs of
                              of Ms.
                                 Ms. Ratajkowski
                                     Ratajkowski is
                                                 is aa mere
                                                       mere $2.55.
                                                            $2.55. Defendant's
                                                                   Defendant’s 56.1 at ¶
                                                                               56.1 at ¶ 42;
                                                                                         42;

Schnapp Decl. Ex.
Schnapp Decl. Ex. 9. Plaintiff was
                  9. Plaintiff was clearly
                                   clearly aware
                                           aware of
                                                 of this
                                                    this fact at the
                                                         fact at the time
                                                                     time of
                                                                          of filing
                                                                             filing of
                                                                                    of the
                                                                                       the Complaint
                                                                                           Complaint

but failed
but failed to
           to produce
              produce this
                      this information until hours
                           information until hours before
                                                   before Plaintiff's
                                                          Plaintiff’s deposition.
                                                                      deposition. Defendant's
                                                                                  Defendant’s 56.1
                                                                                              56.1

at ¶42.
at ¶42. Plaintiff
        Plaintiff could
                  could not
                        not say
                            say whether
                                whether or
                                        or not
                                           not he
                                               he has
                                                  has received
                                                      received even
                                                               even aa "few
                                                                       “few dollars"
                                                                            dollars” in
                                                                                     in income
                                                                                        income

from the
from the O'Neil
         O’Neil Photograph.
                Photograph. Defendant's
                            Defendant’s 56.1 at ¶43.
                                        56.1 at ¶43. Plaintiff
                                                     Plaintiff has
                                                               has made
                                                                   made no
                                                                        no attempts
                                                                           attempts to
                                                                                    to sell
                                                                                       sell or
                                                                                            or

license the O'Neil
license the O’Neil Photograph
                   Photograph other
                              other than
                                    than uploading
                                         uploading it
                                                   it to
                                                      to Splash News’ portal.
                                                         Splash News' portal. Defendant's
                                                                              Defendant’s 56.1
                                                                                          56.1

at ¶44.
at ¶44. Plaintiff
        Plaintiff testified
                  testified that
                            that the
                                 the photograph
                                     photograph in
                                                in question was not
                                                   question was not used
                                                                    used by
                                                                         by any
                                                                            any company
                                                                                company for
                                                                                        for

promotional purposes.
promotional purposes. Defendant's
                      Defendant’s 56.1 at ¶48.
                                  56.1 at ¶48.

        Yet, in
        Yet, in bad-faith,
                bad-faith, Plaintiff
                           Plaintiff now
                                     now claims
                                         claims $30,000
                                                $30,000 in damages.9 Defendant's
                                                        in damages.9 Defendant’s 56.1 at ¶61.
                                                                                 56.1 at ¶61.

Plaintiff’s basis
Plaintiff's basis for
                  for damages
                      damages is that Ms.
                              is that Ms. Ratajkowski
                                          Ratajkowski is
                                                      is "an
                                                         “an influencer
                                                             influencer on
                                                                        on Instagram
                                                                           Instagram and
                                                                                     and …   she
                                                                                         ... she

makes aa lot
makes        more money
         lot more money that
                        that than
                             than figure
                                  figure on
                                         on her
                                            her Instagram and they
                                                Instagram and they get
                                                                   get paid
                                                                       paid by
                                                                            by the
                                                                               the photo."
                                                                                   photo.” Id.
                                                                                           Id.




9
9Plaintiff’s Complaint
 Plaintiffs  Complaint originally
                       originally requested “statutory damages
                                  requested "statutory damages of
                                                               of up to $150,000
                                                                  up to          per copyrighted
                                                                        $150,000 per             work infringed".
                                                                                     copyrighted work infringed”.
Schnapp   Decl. Ex.
Schnapp Decl.   Ex. 2.
                    2.

                                                       19
                                                       19
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 27 of 34




However, Plaintiff
However, Plaintiff does
                   does not
                        not know how much
                            know how much money,
                                          money, if any, Ms.
                                                 if any, Ms. Ratajkowski
                                                             Ratajkowski made
                                                                         made from the
                                                                              from the

Instagram
Instagram Stories Post, but
          Stories Post, but Plaintiff
                            Plaintiff only
                                      only "goes
                                           “goes by
                                                 by what
                                                    what his
                                                         his celebrity
                                                             celebrity friends have told
                                                                       friends have told him
                                                                                         him that
                                                                                             that

they make
they make money
          money through
                through photos."
                        photos.” Defendant's
                                 Defendant’s 56.1 at ¶62.
                                             56.1 at ¶62. Other
                                                          Other than
                                                                than speaking
                                                                     speaking with
                                                                              with

“celebrities” and
"celebrities" and having “small talk"
                  having "small talk” with
                                      with them,
                                           them, and
                                                 and asking
                                                     asking about
                                                            about their
                                                                  their Instagram accounts,
                                                                        Instagram accounts,

Plaintiff testified
Plaintiff testified that
                    that he
                         he has
                            has not
                                not done
                                    done anything
                                         anything else to ascertain
                                                  else to ascertain his
                                                                    his alleged
                                                                        alleged damages.
                                                                                damages.

Defendant’s 56.1
Defendant's      at ¶62.
            56.1 at¶62.

       Further, based
       Further, based upon
                      upon Supplemental Disclosures on
                           Supplemental Disclosures on the
                                                       the eve of Plaintiffs
                                                           eve of Plaintiff’s deposition,
                                                                              deposition,

Plaintiff no
Plaintiff no longer seeks actual
             longer seeks actual damages.
                                 damages. Schnapp Decl. Ex.
                                          Schnapp Decl. Ex. 5.
                                                            5. Therefore, O’Neil has
                                                               Therefore, O'Neil has admitted
                                                                                     admitted

he does
he does not have now
        not have now and
                     and never
                         never had
                               had any
                                   any actual
                                       actual damages
                                              damages or
                                                      or profits
                                                         profits to
                                                                 to recover.
                                                                    recover. 17
                                                                             17 U.S.C.
                                                                                U.S.C.

§ 504(b).
§ 504(b).

        To save his
        To save his claims,
                    claims, O'Neil
                            O’Neil now
                                   now attempts
                                       attempts to
                                                to recover
                                                   recover in this action
                                                           in this action by
                                                                          by seeking
                                                                             seeking statutory
                                                                                     statutory

damages. However,
damages. However, statutory
                  statutory damages
                            damages are
                                    are not
                                        not available.
                                            available.

        Here, O'Neil
        Here, O’Neil and
                     and his
                         his counsel are clearly
                             counsel are         attempting to
                                         clearly attempting to turn
                                                               turn aa photograph
                                                                       photograph that
                                                                                  that had
                                                                                       had no
                                                                                           no

financial benefit to
financial benefit to him
                     him or
                         or his business into
                            his business into aa monetary
                                                 monetary windfall,
                                                          windfall, which
                                                                    which is
                                                                          is explicitly
                                                                             explicitly prohibited.
                                                                                        prohibited.

Baker v.
Baker v. Urban
         Urban Outfitters, Inc., 254
               Outfitters, Inc., 254 F.
                                     F. Supp. 2d 346
                                        Supp. 2d 346 (S.D.N.Y.
                                                     (S.D.N.Y. 2003),
                                                               2003), aff
                                                                      aff’d unpub., 249
                                                                          d unpub., 249 Fed.
                                                                                        Fed.

Appx. 845
Appx. 845 (2d
          (2d Cir.
              Cir. 2007);
                   2007); 4
                          4 Nimmer
                            Nimmer on
                                   on Copyright
                                      Copyright §
                                                § 14.01
                                                  14.01 (2019)
                                                        (2019) ("a
                                                               (“a finding
                                                                   finding of
                                                                           of liability
                                                                              liability is
                                                                                        is not
                                                                                           not aa

lottery ticket.
lottery ticket. In
                In all
                   all instances,
                       instances, the
                                  the relief
                                      relief should
                                             should match
                                                    match the
                                                          the proof.
                                                              proof. The
                                                                     The result is that
                                                                         result is that prevailing
                                                                                        prevailing

plaintiffs sometimes
plaintiffs sometimes recover
                     recover little to nothing.");
                             little to nothing.”); MindGames,
                                                   MindGames, Inc.
                                                              Inc. v.
                                                                   v. Western Pub. Co.,
                                                                      Western Pub.      218 F.3d
                                                                                   Co., 218 F.3d

652,
652, 658 (7th Cir.
     658 (7th Cir. 2000)
                   2000) ("Damages
                         (“Damages must
                                   must be
                                        be proved,
                                           proved, and
                                                   and not
                                                       not just
                                                           just dreamed"),
                                                                dreamed”), cert.
                                                                           cert. denied,
                                                                                 denied, 531
                                                                                         531

U.S. 1126
U.S. 1126 (2001);
          (2001); Goldenberg
                  Goldenberg v. Doe, 731
                             v. Doe,     F. Supp.
                                     731 F.       1155 (E.D.N.Y.
                                            Supp. 1155 (E.D.N.Y. 1990),
                                                                 1990), (defendant's
                                                                        (defendant’s 43
                                                                                     43

counts of
counts of admitted
          admitted (nonwillful)
                   (nonwillful) infringement
                                infringement produced
                                             produced no
                                                      no profits
                                                         profits to
                                                                 to defendant,
                                                                    defendant, no
                                                                               no proximate
                                                                                  proximate

damage to
damage to plaintiff,
          plaintiff, and
                     and hence
                         hence no award.).
                               no award.).




                                                  20
                                                  20
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 28 of 34




       While statutory
       While statutory damages may be
                       damages may be awarded
                                      awarded when
                                              when actual
                                                   actual damages are impossible
                                                          damages are impossible to
                                                                                 to

calculate, they
calculate, they should
                should ideally “bear some
                       ideally "bear some relation
                                          relation to
                                                   to actual
                                                      actual damages
                                                             damages suffered."
                                                                     suffered.” Van Der Zee
                                                                                Van Der Zee v.
                                                                                            v.

Greenidge, No. 03-CV-8659
Greenidge, No.            (RLE), 2006
               03-CV-8659 (RLE), 2006 WL 44020, at
                                      WL 44020, at *2
                                                   *2 (S.D.N.Y.
                                                      (S.D.N.Y. Jan.
                                                                Jan. 6, 2006) (citation
                                                                     6, 2006) (citation

omitted); Cengage
omitted);         Learning, Inc.
          Cengage Learning, Inc. v.
                                 v. Yousuf, No. 114CV03174DABSDA,
                                    Yousuf, No. 114CV03174DABSDA, 2018
                                                                  2018 WL
                                                                       WL 6990757, at
                                                                          6990757, at

*3 (S.D.N.Y.
*3 (S.D.N.Y. Dec.
             Dec. 20,
                  20, 2018),
                      2018), report
                             report and
                                    and recommendation
                                        recommendation adopted,
                                                       adopted, No.
                                                                No. 14
                                                                    14 CIV.
                                                                       CIV. 3174
                                                                            3174 (DAB),
                                                                                 (DAB),

2019 WL
2019 WL 162661
        162661 (S.D.N.Y.
               (S.D.N.Y. Jan. 10, 2019);
                         Jan. 10, 2019); Masterfile
                                         Masterfile Corp.
                                                    Corp. v.
                                                          v. Country
                                                             Country Cycling & Hiking
                                                                     Cycling & Hiking Tours
                                                                                      Tours

by Brooks, Inc.,
by Brooks, Inc., No.
                 No. 06CIV.6363(SAS)FM,
                     06CIV.6363(SAS)FM, 2008
                                        2008 WL
                                             WL 313958,
                                                313958, at
                                                        at *4
                                                           *4 (S.D.N.Y.
                                                              (S.D.N.Y. Feb.
                                                                        Feb. 4,
                                                                             4, 2008),
                                                                                2008),

report and
report and recommendation
           recommendation adopted,
                          adopted, No.
                                   No. 06CIV6363SASFM,
                                       06CIV6363SASFM, 2008
                                                       2008 WL
                                                            WL 11516909
                                                               11516909 (S.D.N.Y.
                                                                        (S.D.N.Y.

Feb. 21,
Feb. 21, 2008);
         2008); see
                see also
                    also Warner Bros. v.
                         Warner Bros.    Dae Rim
                                      v. Dae Rim Trading, Inc., 677
                                                 Trading, Inc.,     F. Supp.
                                                                677 F. Supp. 740,
                                                                             740, 769
                                                                                  769

(S.D.N.Y. 1988)
(S.D.N.Y. 1988) ("While
                (“While aa plaintiff
                           plaintiff is allowed to
                                     is allowed to opt
                                                   opt for statutory damages
                                                       for statutory damages in lieu of
                                                                             in lieu of actual
                                                                                        actual

damages, this
damages, this option
              option is
                     is not
                        not intended
                            intended to
                                     to provide
                                        provide the
                                                the plaintiff
                                                    plaintiff with
                                                              with aa windfall
                                                                      windfall recovery.”); Peer
                                                                               recovery."); Peer

Int’l Corp.
Int'l Corp. v. Luna Records,
            v. Luna Records, Inc.,
                             Inc., 887 F. Supp.
                                   887 F. Supp. 560,
                                                560, 569 (S.D.N.Y. 1995)
                                                     569 (S.D.N.Y. 1995) (taking
                                                                         (taking into
                                                                                 into account
                                                                                      account

“the small
"the small amount
           amount of
                  of actual
                     actual damages
                            damages suffered
                                    suffered by
                                             by plaintiffs"
                                                plaintiffs” when
                                                            when setting
                                                                 setting statutory
                                                                         statutory damages).
                                                                                   damages).

       Alternatively, Plaintiff
       Alternatively, Plaintiff may
                                may be
                                    be barred
                                       barred from
                                              from any
                                                   any recovery of statutory
                                                       recovery of statutory damages under 17
                                                                             damages under 17

U.S.C. §412.
U.S.C. §412. If the O'Neil
             If the O’Neil Photograph
                           Photograph was
                                      was not published, recovery
                                          not published, recovery of
                                                                  of statutory
                                                                     statutory damages
                                                                               damages is
                                                                                       is

barred under
barred       17 U.S.C.
       under 17 U.S.C. §412(1).
                       §412(1). O'Neil
                                O’Neil has
                                       has failed
                                           failed to
                                                  to provide
                                                     provide evidence
                                                             evidence that
                                                                      that the
                                                                           the O'Neil
                                                                               O’Neil

Photograph was
Photograph was ever
               ever actually
                    actually offered
                             offered for
                                     for sale,
                                         sale, and
                                               and therefore
                                                   therefore it
                                                             it may
                                                                may be
                                                                    be unpublished, thereby
                                                                       unpublished, thereby

barring all
barring all statutory
            statutory damages. 17 U.S.C.
                      damages. 17 U.S.C. §101;
                                         §101; Schnapp Decl. ¶5.
                                               Schnapp Decl. ¶5.

       If, on the
       If, on the other
                  other hand,
                        hand, the
                              the O'Neil
                                  O’Neil Photograph
                                         Photograph was
                                                    was published,
                                                        published, recovery damages may
                                                                   recovery damages may still
                                                                                        still

be unrecoverable
be unrecoverable based
                 based on
                       on the
                          the "bright
                              “bright line rule” that
                                      line rule" that aa "plaintiff
                                                         “plaintiff may
                                                                    may not
                                                                        not recover
                                                                            recover statutory
                                                                                    statutory

damages or
damages or attorney's
           attorney’s fees for any
                      fees for any infringement
                                   infringement "commenced"
                                                “commenced” before
                                                            before the
                                                                   the effective date of
                                                                       effective date of aa

copyright’s registration."
copyright's registration.” Troll
                           Troll Co.
                                 Co. v.
                                     v. Uneeda Doll Co.,
                                        Uneeda Doll      483 F.3d
                                                    Co., 483 F.3d 150,
                                                                  150, 158
                                                                       158 (2d
                                                                           (2d Cir.
                                                                               Cir. 2007);
                                                                                    2007);

Knitwaves v.
Knitwaves    Lollytogs Ltd.,
          v. Lollytogs Ltd., 71 F.3d 996,
                             71 F.3d      1012 (2d
                                     996, 1012 (2d Cir.
                                                   Cir. 1995);
                                                        1995); Solid
                                                               Solid Oak Sketches, LLC
                                                                     Oak Sketches, LLC v. 2K
                                                                                       v. 2K



                                                 21
                                                 21
         Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 29 of 34




Games, Inc., No.
Games, Inc., No. 16CV724-LTS,
                 16CV724-LTS, 2016
                              2016 WL
                                   WL 4126543,
                                      4126543, at
                                               at *2
                                                  *2 (S.D.N.Y.
                                                     (S.D.N.Y. Aug.
                                                               Aug. 2,
                                                                    2, 2016);
                                                                       2016); Ez-Tixz,
                                                                              Ez-Tixz,

Inc. v.
Inc.    Hit-Tix, Inc.,
     v. Hit-Tix, Inc., 919 F. Supp.
                       919 F. Supp. 728, 736 (S.D.N.Y.
                                    728, 736           1996).10 Defendant
                                             (S.D.N.Y. 1996).10 Defendant alleges
                                                                          alleges the
                                                                                  the O'Neil
                                                                                      O’Neil

Photograph was
Photograph was taken
               taken on
                     on September 13, 2019
                        September 13, 2019 and
                                           and the
                                               the Instagram
                                                   Instagram Stories Post was
                                                             Stories Post was posted
                                                                              posted for
                                                                                     for 24
                                                                                         24

hours on
hours on or
         or around
            around September 18, 2019.
                   September 18, 2019. Defendant's
                                       Defendant’s 56.1 at ¶31;
                                                   56.1 at ¶31; Plaintiff's
                                                                Plaintiff’s Rule
                                                                            Rule 56.1
                                                                                 56.1 Statement
                                                                                      Statement

in support
in support of
           of Motion
              Motion for
                     for Summary
                         Summary Judgment at ¶25.
                                 Judgment at ¶25. The
                                                  The ‘330 Registration has
                                                      '330 Registration has an
                                                                            an effective
                                                                               effective date
                                                                                         date

of October
of October 03,
           03, 2019.
               2019. Schnapp Decl. ex.
                     Schnapp Decl. ex. 1.
                                       1. Accordingly,
                                          Accordingly, any
                                                       any alleged
                                                           alleged infringement
                                                                   infringement occurred
                                                                                occurred prior
                                                                                         prior

to registration,
to registration, and
                 and statutory
                     statutory damages are barred.
                               damages are barred.

        The
        The failure to establish
            failure to establish damages
                                 damages is
                                         is aa basis
                                               basis to
                                                     to award
                                                        award Defendant
                                                              Defendant summary
                                                                        summary judgment.
                                                                                judgment. The
                                                                                          The

District Courts
District Courts of
                of New
                   New York
                       York routinely grant motions
                            routinely grant motions for summary judgment
                                                    for summary judgment where
                                                                         where Plaintiff
                                                                               Plaintiff

cannot establish
cannot establish damages.
                 damages. See,
                          See, e.g.,
                               e.g., Frederick
                                     Frederick v.
                                               v. Capital
                                                  Capital One Bank (USA),
                                                          One Bank        N.A., No.
                                                                   (USA), N.A., No. 14-CV-
                                                                                    14-CV-

5460 (AJN), 2018
5460 (AJN), 2018 U.S.
                 U.S. Dist.
                      Dist. LEXIS
                            LEXIS 50768, at *34
                                  50768, at *34 (S.D.N.Y.
                                                (S.D.N.Y. Mar.
                                                          Mar. 27,
                                                               27, 2018)
                                                                   2018) ("As
                                                                         (“As aa result
                                                                                 result of
                                                                                        of

Plaintiff’s failure
Plaintiff's         to establish
            failure to establish damages as aa matter
                                 damages as    matter of
                                                      of law,
                                                         law, the
                                                              the Court
                                                                  Court grants
                                                                        grants summary
                                                                               summary judgment
                                                                                       judgment to
                                                                                                to

all Defendants.");
all Defendants.”); Sea
                   Sea Tow Servs. Int'l
                       Tow Servs. Int’l v. St. Paul
                                        v. St. Paul Fire
                                                    Fire &
                                                         & Marine
                                                           Marine Ins.
                                                                  Ins. Co., 211 F.
                                                                       Co., 211 F. Supp. 3d 528,
                                                                                   Supp. 3d 528,

553 (E.D.N.Y. 2016)
553 (E.D.N.Y. 2016) (defendant's
                    (defendant’s summary
                                 summary judgment
                                         judgment motion
                                                  motion granted in its
                                                         granted in     entirety where
                                                                    its entirety where

plaintiff could
plaintiff could not
                not show
                    show "any
                         “any losses
                              losses or
                                     or actual
                                        actual damages");
                                               damages”); Knic
                                                          Knic Knac
                                                               Knac Agencies
                                                                    Agencies v. Masterpiece
                                                                             v. Masterpiece

Apparel, 94
Apparel,    Civ. 1073
         94 Civ. 1073 (LMM),
                      (LMM), 1999
                             1999 U.S.
                                  U.S. Dist.
                                       Dist. LEXIS
                                             LEXIS 3267, at *44
                                                   3267, at     (S.D.N.Y. Mar.
                                                            *44 (S.D.N.Y. Mar. 17,
                                                                               17, 1999)
                                                                                   1999)

(Defendant’s motion
(Defendant's motion for summary judgment
                    for summary judgment granted
                                         granted where
                                                 where "plaintiffs
                                                       “plaintiffs cannot show that
                                                                   cannot show that they
                                                                                    they are
                                                                                         are

entitled to
entitled to any
            any damages");
                damages”); Kramer
                           Kramer v. Showa Denko
                                  v. Showa Denko KK,
                                                 K.K., 929 F. Supp.
                                                       929 F. Supp. 733,
                                                                    733, 744 (S.D.N.Y. 1996)
                                                                         744 (S.D.N.Y. 1996)

(defendant entitled
(defendant entitled to
                    to summary
                       summary judgment
                               judgment where
                                        where plaintiffs
                                              plaintiffs cannot establish damages
                                                         cannot establish damages with
                                                                                  with any
                                                                                       any

reasonable certainty).
reasonable certainty).




10
1° But see
   But see Skoogfors
           Skoogfors v.
                     v. Lycos,
                        Lycos, Inc.,
                               Inc., No.
                                     No. 16CIV2742PGGJCF,
                                         16CIV2742PGGJCF, 2017
                                                            2017 WL 10591577, at
                                                                 WL 10591577, at *3
                                                                                 *3 (S.D.N.Y.
                                                                                    (S.D.N.Y. Apr.
                                                                                              Apr. 21,
                                                                                                   21, 2017),
                                                                                                        2017),
report and
report and recommendation
            recommendation adopted,
                            adopted, No.
                                       No. 16CIV2742PGGJCF,
                                           16CIV2742PGGJCF, 2018
                                                              2018 WL
                                                                   WL 4761521
                                                                      4761521 (S.D.N.Y.
                                                                               (S.D.N.Y. Oct.
                                                                                         Oct. 2,
                                                                                              2, 2018);
                                                                                                 2018);
Anderson v.
Anderson   v. Primera
              Primera Plana
                      Plana NY,
                            NY, Inc.,
                                 Inc., No.
                                       No. 17CV7715JMFKNF,
                                           17CV7715JMFKNF, 2019
                                                              2019 WL
                                                                   WL 1936741,
                                                                      1936741, at
                                                                               at *3
                                                                                  *3 (S.D.N.Y.
                                                                                     (S.D.N.Y. Mar.
                                                                                               Mar. 29,
                                                                                                    29, 2019),
                                                                                                         2019),
report and
report and recommendation
            recommendation adopted,
                            adopted, No.
                                       No. 17-CV-7715
                                           17-CV-7715 (JMF),
                                                      (JMF), 2019
                                                             2019 WL
                                                                  WL 1966369
                                                                     1966369 (S.D.N.Y.
                                                                             (S.D.N.Y. May
                                                                                        May 1,
                                                                                             1, 2019)
                                                                                                2019)

                                                      22
                                                      22
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 30 of 34




       Plaintiff has
       Plaintiff has suffered
                     suffered no
                              no actual
                                 actual damages
                                        damages and
                                                and Defendant
                                                    Defendant did
                                                              did not
                                                                  not receive
                                                                      receive any
                                                                              any profit
                                                                                  profit in
                                                                                         in

connection with
connection with the
                the Instagram
                    Instagram Stories Post. Statutory
                              Stories Post.           damages are
                                            Statutory damages are therefore
                                                                  therefore inappropriate here
                                                                            inappropriate here

because (1)
because (1) the
            the O'Neil
                O’Neil Photograph
                       Photograph was
                                  was not registered until
                                      not registered until after
                                                           after the
                                                                 the alleged
                                                                     alleged infringement
                                                                             infringement (if
                                                                                          (if it
                                                                                              it

was registered
was registered at
               at all);
                  all); (2)
                        (2) statutory
                            statutory damages
                                      damages are
                                              are inappropriate where actual
                                                  inappropriate where actual damages
                                                                             damages are
                                                                                     are

calculable; and
calculable; and (3)
                (3) awarding
                    awarding statutory
                             statutory damages
                                       damages here
                                               here would
                                                    would lead to an
                                                          lead to an unallowable
                                                                     unallowable windfall.
                                                                                 windfall.

Accordingly, Summary
Accordingly, Summary Judgment should be
                     Judgment should be granted for Defendant.
                                        granted for Defendant.

                                            POINT
                                            POINT IV.
                                                  IV.

 THIS
 THIS CASE WAS BROUGHT
      CASE WAS BROUGHT IN
                        IN BAD
                           BAD FAITH AND DEFENDANT
                               FAITH AND DEFENDANT IS
                                                   IS ENTITLED
                                                      ENTITLED TO
                                                               TO
                  HER ATTORNEY'S
                  HER ATTORNEY’S FEES
                                  FEES AND
                                       AND COSTS
                                           COSTS

       Defendant should
       Defendant should be
                        be awarded
                           awarded attorney's
                                   attorney’s fees
                                              fees as
                                                   as aa "prevailing
                                                         “prevailing party."
                                                                     party.” Alternatively,
                                                                             Alternatively, the
                                                                                            the

acts of
acts of Plaintiff
        Plaintiff and
                  and counsel
                      counsel in bringing this
                              in bringing this case are so
                                               case are so clearly
                                                           clearly in
                                                                   in bad
                                                                      bad faith
                                                                          faith that
                                                                                that Defendant
                                                                                     Defendant is
                                                                                               is

entitled to
entitled to attorney's
            attorney’s fees
                       fees under
                            under FRCP
                                  FRCP 11,
                                       11, 28
                                           28 U.S.C.
                                              U.S.C. §1927,
                                                     §1927, or
                                                            or the
                                                               the Court's
                                                                   Court’s inherent powers.
                                                                           inherent powers.

       First, under
       First,       the Copyright
              under the Copyright Act,
                                  Act, "the
                                       “the prevailing
                                            prevailing party"
                                                       party” is
                                                              is eligible
                                                                 eligible for an award
                                                                          for an award of
                                                                                       of

attorney’s fees.
attorney's       17 U.S.C.
           fees. 17 U.S.C. §
                           § 505.
                             505. accord
                                  accord Fogerty
                                         Fogerty v. Fantasy, Inc.,
                                                 v. Fantasy, Inc., 510 U.S. 517,
                                                                   510 U.S. 517, 534,
                                                                                 534, 114
                                                                                      114 S.Ct.
                                                                                          S.Ct.

1023, 127
1023, 127 L.Ed.2d 455 (1994)
          L.Ed.2d 455 (1994) (remarking
                             (remarking that,
                                        that, under section 505,
                                              under section      “[p]revailing plaintiffs
                                                            505, "[p]revailing plaintiffs and
                                                                                          and

prevailing defendants
prevailing            are to
           defendants are to be
                             be treated
                                treated alike,
                                        alike, but
                                               but attorney's
                                                   attorney’s fees are to
                                                              fees are to be
                                                                          be awarded
                                                                             awarded to
                                                                                     to prevailing
                                                                                        prevailing

parties only
parties only as
             as aa matter
                   matter of
                          of the
                             the court's
                                 court’s discretion").
                                         discretion”). Because
                                                       Because Defendant
                                                               Defendant is
                                                                         is entitled
                                                                            entitled to
                                                                                     to Summary
                                                                                        Summary

Judgment, the Court
Judgment, the Court should
                    should use
                           use its discretion to
                               its discretion to grant
                                                 grant an
                                                       an award
                                                          award of
                                                                of attorney's
                                                                   attorney’s fees.
                                                                              fees. Polsby
                                                                                    Polsby v. St.
                                                                                           v. St.

Martin’s Press,
Martin's Press, Inc.,
                Inc., 8
                      8 F.
                        F. App'x
                           App’x 90,
                                 90, 92 (2d Cir.
                                     92 (2d Cir. 2001).
                                                 2001).

       In determining whether
       In determining whether attorney's
                              attorney’s fees
                                         fees should
                                              should be
                                                     be awarded,
                                                        awarded, there
                                                                 there is
                                                                       is no
                                                                          no precise
                                                                             precise rule
                                                                                     rule or
                                                                                          or

standard, but
standard, but courts look to
              courts look to aa non-exhaustive
                                non-exhaustive list
                                               list of
                                                    of factors
                                                       factors including “frivolousness, motivation,
                                                               including "frivolousness, motivation,

objective unreasonableness
objective                  (both in
          unreasonableness (both    the factual
                                 in the         and in
                                        factual and    the legal
                                                    in the       components of
                                                           legal components of the
                                                                               the case)
                                                                                   case) and
                                                                                         and the
                                                                                             the

need in
need in particular
        particular circumstances
                   circumstances to
                                 to advance
                                    advance considerations of compensation
                                            considerations of compensation and
                                                                           and deterrence."
                                                                               deterrence.”

Fogerty, 510
Fogerty,     U.S. at
         510 U.S. at 534
                     534 n.
                         n. 19,
                            19, 114
                                114 S.Ct. 1023; See
                                    S.Ct. 1023; See Screenlife
                                                    Screenlife Establishment
                                                               Establishment v.
                                                                             v. Tower
                                                                                Tower Video,
                                                                                      Video,


                                                 23
                                                 23
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 31 of 34




Inc., 868
Inc.,     F.Supp. 47,
      868 F.Supp. 47, 52 (S.D.N.Y. 1994)
                      52 (S.D.N.Y. 1994) (Sotomayor,
                                         (Sotomayor, J.) (holding that
                                                     J.) (holding that prevailing
                                                                       prevailing party
                                                                                  party may
                                                                                        may

obtain attorneys'
obtain attorneys’ fees
                  fees "pursuant
                       “pursuant to
                                 to 17
                                    17 U.S.C.
                                       U.S.C. §
                                              § 505, once the
                                                505, once the court finds that
                                                              court finds that the
                                                                               the plaintiff's
                                                                                   plaintiff’s claim
                                                                                               claim

was objectively
was objectively unreasonable;
                unreasonable; bad
                              bad faith or frivolousness
                                  faith or frivolousness is
                                                         is not
                                                            not aa prerequisite
                                                                   prerequisite to
                                                                                to an
                                                                                   an award
                                                                                      award of
                                                                                            of

fees.”); see
fees."); see also
             also Crown Awards, Inc.
                  Crown Awards, Inc. v. Disc. Trophy
                                     v. Disc. Trophy &
                                                     & Co., 564 F.Supp.2d
                                                       Co., 564 F.Supp.2d 290,
                                                                          290, 294
                                                                               294 (S.D.N.Y.
                                                                                   (S.D.N.Y.

2008), affd,
2008), aff’d, 326
              326 F.
                  F. App'x
                     App’x 575
                           575 (2d Cir. 2009);
                               (2d Cir. 2009); see
                                               see also
                                                   also Matthew
                                                        Matthew Bender
                                                                Bender &
                                                                       & Co.
                                                                         Co. v.
                                                                             v. W. Pub. Co.,
                                                                                W. Pub. Co.,

240 F.3d
240 F.3d 116,
         116, 121
              121 (2d
                  (2d Cir.
                      Cir. 2001)
                           2001) (same).
                                 (same).

       A party
       A party acts
               acts in
                    in an
                       an "objectively
                          “objectively unreasonable manner by
                                       unreasonable manner by asserting
                                                              asserting an
                                                                        an utterly
                                                                           utterly meritless
                                                                                   meritless

claim and
claim and aa patently
             patently frivolous position.” Screenlife
                      frivolous position." Screenlife Establishment,
                                                      Establishment, 868
                                                                     868 F.
                                                                         F.Supp.  at 51-52
                                                                            Supp. at 51-52 (internal
                                                                                           (internal

quotation marks
quotation marks omitted).
                omitted). To be objectively
                          To be objectively unreasonable,
                                            unreasonable, aa claim
                                                             claim must
                                                                   must be
                                                                        be "lacking
                                                                           “lacking in
                                                                                    in basis"
                                                                                       basis” or
                                                                                              or

have an
have an "objective
        “objective lack
                   lack of
                        of merit."
                           merit.” Polsby
                                   Polsby v. St. Martin's
                                          v. St. Martin’s Press,
                                                          Press, Inc.,
                                                                 Inc., No.
                                                                       No. 97 Civ. 690,
                                                                           97 Civ.      2000 WL
                                                                                   690, 2000 WL

98057, at *2
98057, at *2 (S.D.N.Y.
             (S.D.N.Y. Jan. 18, 2000),
                       Jan. 18, 2000), affd,
                                       aff'd, 88 F.
                                                 F. App'x
                                                    App’x 90 (2d Cir.
                                                          90 (2d Cir. 2001).
                                                                      2001).

       Even defendants who
       Even defendants who admitted
                           admitted infringement
                                    infringement were
                                                 were able
                                                      able to
                                                           to collect
                                                              collect attorney's
                                                                      attorney’s fees when aa
                                                                                 fees when

plaintiff sought
plaintiff sought excessive
                 excessive damages. Baker v.
                           damages. Baker v. Urban
                                             Urban Outfitters, Inc. 254
                                                   Outfitters, Inc. 254 F.
                                                                        F. Supp. 2d 346
                                                                           Supp. 2d 346

(S.D.N.Y. 2003),
(S.D.N.Y. 2003), affd
                 aff’d unpub.,
                       unpub., 249
                               249 Fed.
                                   Fed. Appx.
                                        Appx. 845
                                              845 (2d
                                                  (2d Cir.
                                                      Cir. 2007).
                                                           2007). In Baker, the
                                                                  In Baker, the plaintiff
                                                                                plaintiff sought
                                                                                          sought

damages in
damages in the
           the amount
               amount of
                      of $260,000,
                         $260,000, despite
                                   despite the
                                           the fact
                                               fact that
                                                    that defendant
                                                         defendant earned gross profits
                                                                   earned gross profits of
                                                                                        of

$3,896 and
$3,896 and plaintiffs
           plaintiff’s past
                       past practice
                            practice was
                                     was to
                                         to license his photographs
                                            license his photographs for
                                                                    for less than $100.
                                                                        less than $100. The
                                                                                        The Court
                                                                                            Court

therefore granted
therefore granted partial
                  partial summary
                          summary judgment
                                  judgment to
                                           to limit damages to
                                              limit damages to aa maximum
                                                                  maximum of
                                                                          of $3,896. Plaintiff
                                                                             $3,896. Plaintiff

continued to
continued to be
             be "contumacious
                “contumacious and
                              and disruptive"
                                  disruptive” and
                                              and the
                                                  the judge
                                                      judge determined
                                                            determined that
                                                                       that plaintiff
                                                                            plaintiff had
                                                                                      had

brought suit
brought suit for improper motivation.
             for improper motivation. The Court awarded
                                      The Court awarded defendant
                                                        defendant almost
                                                                  almost $400,000
                                                                         $400,000 in
                                                                                  in fees
                                                                                     fees

under the
under the Copyright
          Copyright Act,
                    Act, plus
                         plus additional
                              additional sums
                                         sums on
                                              on other
                                                 other bases.
                                                       bases.

       Here, Plaintiff
       Here, Plaintiff and
                       and his counsel have
                           his counsel      acted unreasonably
                                       have acted unreasonably in
                                                               in seeking
                                                                  seeking excessive
                                                                          excessive damages,
                                                                                    damages,

and it
and it is
       is clear
          clear that
                that their
                     their motivation
                           motivation for bringing this
                                      for bringing this suit
                                                        suit was
                                                             was an
                                                                 an attempt
                                                                    attempt to
                                                                            to elicit an unwarranted
                                                                               elicit an unwarranted

settlement. Accordingly,
settlement. Accordingly, as
                         as aa prevailing
                               prevailing party,
                                          party, Defendant
                                                 Defendant should
                                                           should be
                                                                  be awarded
                                                                     awarded attorney's
                                                                             attorney’s fees.
                                                                                        fees.



                                                 24
                                                 24
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 32 of 34




       Additionally, Plaintiff's
       Additionally, Plaintiff’s counsel’s bad faith
                                 counsel's bad faith litigation entitles Defendant
                                                     litigation entitles Defendant to
                                                                                   to attorney's
                                                                                      attorney’s fees
                                                                                                 fees

(1) as
(1) as sanctions
       sanctions under FRCP 11;
                 under FRCP 11; (2)
                                (2) as
                                    as provided
                                       provided by
                                                by 28
                                                   28 U.S.C.
                                                      U.S.C. §
                                                             § 1927;
                                                               1927; and
                                                                     and (3)
                                                                         (3) under
                                                                             under the
                                                                                   the Court's
                                                                                       Court’s

inherent equitable
inherent equitable power
                   power to
                         to award
                            award such
                                  such fees.
                                       fees.

       Federal Rule
       Federal Rule of
                    of Civil
                       Civil Procedure
                             Procedure 11,
                                       11, states
                                           states that
                                                  that

       “The signature
       "The   signature of of an
                              an attorney
                                 attorney …       constitutes aa certificate
                                              ... constitutes                 by the
                                                                 certificate by   the signer
                                                                                        signer that
                                                                                                 that …     that to
                                                                                                        ... that  to the
                                                                                                                     the
       best of
       best  of the
                the signer's
                     signer’s knowledge,
                                knowledge, information,        and belief
                                                information, and    belief formed
                                                                            formed afterafter reasonable       inquiry it
                                                                                              reasonable inquiry         it
       is well
       is well grounded
                grounded in     fact and
                             in fact  and is   warranted by
                                            is warranted    by existing
                                                               existing law
                                                                         law oror aa good
                                                                                     good faith     argument for
                                                                                             faith argument        for the
                                                                                                                       the
       extension, modification,
       extension,    modification, or  or reversal
                                           reversal of
                                                     of existing
                                                        existing law,   and that
                                                                  law, and    that it
                                                                                    it is  not interposed
                                                                                       is not  interposed for       any
                                                                                                               for any
       improper purpose,
       improper    purpose, such
                               such asas to
                                          to harass
                                             harass or
                                                     or to
                                                         to cause  unnecessary delay
                                                            cause unnecessary       delay oror needless
                                                                                                needless increase
                                                                                                             increase inin
       the cost
       the cost ofof litigation.
                     litigation. …If
                                  ...If aa pleading,
                                           pleading, motion,
                                                       motion, oror other
                                                                    other paper
                                                                           paper is is signed
                                                                                       signed in in violation
                                                                                                    violation of  of this
                                                                                                                     this
       rule, the
       rule, the court,
                  court, upon
                          upon motion
                                 motion or  or upon
                                                upon its  own initiative,
                                                      its own  initiative, shall
                                                                           shall impose
                                                                                   impose uponupon thethe person
                                                                                                            person who
                                                                                                                     who
       signed it...
       signed   it… anan appropriate
                          appropriate sanction,
                                         sanction, which
                                                     which may
                                                             may include
                                                                   include anan order
                                                                                 order to to pay
                                                                                             pay toto the
                                                                                                       the other
                                                                                                            other party
                                                                                                                    party
       or parties
       or parties the
                   the amount
                         amount of of the
                                      the reasonable
                                            reasonable expenses
                                                          expenses incurred     because of
                                                                    incurred because        of the
                                                                                                the filing
                                                                                                     filing ofof the
                                                                                                                 the
       pleading, motion,
       pleading,   motion, or or other
                                 other paper,
                                         paper, including
                                                  including aa reasonable
                                                                reasonable attorney's
                                                                              attorney’s fee."
                                                                                             fee.”

       Such sanctions have
       Such sanctions have been
                           been awarded
                                awarded in copyright cases
                                        in copyright cases where
                                                           where plaintiff's
                                                                 plaintiff’s attorney
                                                                             attorney did
                                                                                      did not
                                                                                          not

reasonably inquire
reasonably inquire in to the
                   in to the basis
                             basis for
                                   for the
                                       the copyright
                                           copyright count.
                                                     count. Warner Bros., Inc.
                                                            Warner Bros., Inc. v. Dae Rim
                                                                               v. Dae Rim

Trading, Inc., 677
Trading, Inc., 677 F.
                   F. Supp. 740, 765
                      Supp. 740, 765 (S.D.N.Y.
                                     (S.D.N.Y. 1988),
                                               1988), rev'd
                                                      rev’d on
                                                            on other
                                                               other grounds,
                                                                     grounds, 877 F.2d 1120
                                                                              877 F.2d 1120

(2d Cir.
(2d Cir. 1989).
         1989).

       Additionally, 28
       Additionally, 28 U.S.C.
                        U.S.C. §
                               § 1927
                                 1927 provides
                                      provides that
                                               that an
                                                    an attorney
                                                       attorney "who
                                                                “who so
                                                                     so multiplies
                                                                        multiplies the
                                                                                   the

proceedings in
proceedings in any
               any case
                   case unreasonably
                        unreasonably and
                                     and vexatiously
                                         vexatiously may
                                                     may be
                                                         be required by the
                                                            required by the court to satisfy
                                                                            court to satisfy

personally the
personally the excess
               excess costs,
                      costs, expenses, and attorneys'
                             expenses, and attorneys’ fees
                                                      fees reasonably
                                                           reasonably incurred
                                                                      incurred because
                                                                               because of
                                                                                       of such
                                                                                          such

conduct.”
conduct."

       Lastly, the Court
       Lastly, the Court has
                         has inherent power to
                             inherent power to award
                                               award attorney's
                                                     attorney’s fees.
                                                                fees. The general rule
                                                                      The general      in federal
                                                                                  rule in federal

courts is
courts    that aa litigant
       is that    litigant cannot recover his
                           cannot recover his counsel
                                              counsel fees. See Alyeska
                                                      fees. See Alyeska Pipeline
                                                                        Pipeline Co.
                                                                                 Co. v.
                                                                                     v. Wilderness
                                                                                        Wilderness

Society, 421
Society, 421 U.S.,
             U.S., at
                   at 257,
                      257, 95
                           95 S.Ct., at 1621.
                              S.Ct., at 1621. One
                                              One of
                                                  of the
                                                     the recognized
                                                         recognized common
                                                                    common law exceptions to
                                                                           law exceptions to the
                                                                                             the

American rule
American      against fee
         rule against fee shifting
                          shifting is that attorney's
                                   is that attorney’s fees may be
                                                      fees may be awarded
                                                                  awarded where
                                                                          where the
                                                                                the party
                                                                                    party has
                                                                                          has

“acted in
"acted    bad faith,
       in bad faith, vexatiously,
                     vexatiously, wantonly,
                                  wantonly, or
                                            or for
                                               for oppressive
                                                   oppressive reasons.” Id. at
                                                              reasons." Id. at 258-59.
                                                                               258–59.




                                                           25
                                                           25
         Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 33 of 34




        The
        The federal courts’ power
            federal courts' power to
                                  to award
                                     award bad
                                           bad faith
                                               faith fees
                                                     fees arises
                                                          arises from
                                                                 from "a
                                                                      “a court’s inherent power
                                                                         court's inherent power to
                                                                                                to

police itself,
police         thus serving
       itself, thus serving the
                            the dual purpose of
                                dual purpose of vindicating
                                                vindicating judicial
                                                            judicial authority
                                                                     authority without
                                                                               without resort to the
                                                                                       resort to the

more drastic
more drastic sanctions
             sanctions available
                       available for
                                 for contempt of court
                                     contempt of court and
                                                       and making
                                                           making the
                                                                  the prevailing
                                                                      prevailing party
                                                                                 party whole
                                                                                       whole for
                                                                                             for

expenses caused
expenses caused by
                by his
                   his opponent's
                       opponent's obstinacy."
                                  obstinacy.” Chambers
                                              Chambers v. NASCO, Inc.,
                                                       v. NASCO, Inc., 501 U.S. 32,
                                                                       501 U.S. 32, 46,
                                                                                    46, 111
                                                                                        111

S.Ct. 2123, 115
S.Ct. 2123, 115 L.Ed.2d 27 (1991)
                L.Ed.2d 27 (1991) (internal
                                  (internal quotation
                                            quotation marks
                                                      marks and
                                                            and brackets
                                                                brackets omitted);
                                                                         omitted); see
                                                                                   see also
                                                                                       also

Oliveri
Oliveri v.
        v. Thompson, 803 F.2d
           Thompson, 803 F.2d 1265,
                              1265, 1272
                                    1272 (2d
                                         (2d Cir.1986).
                                             Cir.1986). In order to
                                                        In order to award
                                                                    award bad
                                                                          bad faith
                                                                              faith fees,
                                                                                    fees, the
                                                                                          the

district court
district       must find
         court must      that the
                    find that the losing
                                  losing party's
                                         party’s claim
                                                 claim was
                                                       was (1)
                                                           (1) meritless;
                                                               meritless; and
                                                                          and (2)
                                                                              (2) brought
                                                                                  brought for
                                                                                          for

improper purposes
improper purposes such
                  such as
                       as harassment
                          harassment or
                                     or delay.
                                        delay. See
                                               See Sierra
                                                   Sierra Club
                                                          Club v.
                                                               v. United States Army
                                                                  United States Army Corps of
                                                                                     Corps of

Eng’rs, 776
Eng'rs, 776 F.2d
            F.2d 383,
                 383, 390
                      390 (2d
                          (2d Cir.1985).
                              Cir.1985).

        Plaintiff and
        Plaintiff and his
                      his counsel
                          counsel clearly
                                  clearly did
                                          did not
                                              not make
                                                  make any
                                                       any investigation
                                                           investigation into whether any
                                                                         into whether any actual
                                                                                          actual

damage occurred
damage occurred before
                before they
                       they alleged
                            alleged infringement
                                    infringement by
                                                 by Defendant.
                                                    Defendant. They claimed actual
                                                               They claimed actual damages
                                                                                   damages

that were
that were wildly
          wildly out
                 out of
                     of proportion
                        proportion for what any
                                   for what any use
                                                use of
                                                    of the
                                                       the O'Neil
                                                           O’Neil Photograph
                                                                  Photograph could
                                                                             could possibly
                                                                                   possibly be
                                                                                            be

worth. It
worth. It was
          was obvious
              obvious from
                      from before
                           before the
                                  the filing of the
                                      filing of the Complaint
                                                    Complaint that
                                                              that these
                                                                   these allegations
                                                                         allegations were
                                                                                     were

baseless. Plaintiff
baseless. Plaintiff knew
                    knew that
                         that the
                              the O'Neil
                                  O’Neil Photograph
                                         Photograph had
                                                    had no
                                                        no value
                                                           value because
                                                                 because Ms.
                                                                         Ms. Ratajkowski
                                                                             Ratajkowski was
                                                                                         was

unidentifiable, and
unidentifiable, and therefore
                    therefore he
                              he had
                                 had suffered
                                     suffered no
                                              no actual
                                                 actual damages at the
                                                        damages at the time
                                                                       time that
                                                                            that he
                                                                                 he filed his
                                                                                    filed his

Complaint. Additionally,
Complaint. Additionally, the
                         the Instagram
                             Instagram Stories Post was
                                       Stories Post was automatically
                                                        automatically deleted,
                                                                      deleted, making
                                                                               making any
                                                                                      any

allegations of
allegations of damages
               damages even more unreasonable.
                       even more unreasonable. Plaintiff
                                               Plaintiff and
                                                         and his
                                                             his counsel
                                                                 counsel also
                                                                         also did
                                                                              did not
                                                                                  not do
                                                                                      do any
                                                                                         any

research into
research into whether
              whether or
                      or not
                         not Emrata has anything
                             Emrata has anything to
                                                 to do with the
                                                    do with the subject
                                                                subject matter
                                                                        matter of
                                                                               of his
                                                                                  his complaint
                                                                                      complaint

despite forcing
despite forcing Emrata to defend
                Emrata to        this case,
                          defend this       before they
                                      case, before they admitted
                                                        admitted that
                                                                 that they
                                                                      they have
                                                                           have no
                                                                                no case against
                                                                                   case against

Emrata. At aa minimum,
Emrata. At    minimum, Emrata
                       Emrata should
                              should be
                                     be awarded
                                        awarded its
                                                its attorney's
                                                    attorney’s fees
                                                               fees and
                                                                    and costs.
                                                                        costs.

        As this
        As this Court
                Court is aware, this
                      is aware, this is not uncharacteristic
                                     is not uncharacteristic for
                                                             for Plaintiff's
                                                                 Plaintiff’s counsel,
                                                                             counsel, Mr.
                                                                                      Mr. Liebowitz.
                                                                                          Liebowitz.

An award
An award of
         of attorney's
            attorney’s fees and costs
                       fees and costs will
                                      will be
                                           be another
                                              another step
                                                      step forward
                                                           forward in deterring his
                                                                   in deterring his future
                                                                                    future bad-
                                                                                           bad-

faith
faith litigation tactics.
      litigation tactics.



                                                 26
                                                 26
        Case 1:19-cv-09769-AT Document 35-1 Filed 09/09/20 Page 34 of 34




       Thus, Defendant should
       Thus, Defendant should be
                              be awarded
                                 awarded her
                                         her attorney's
                                             attorney’s fees
                                                        fees and
                                                             and costs.
                                                                 costs.

V.
V.     CONCLUSION
       CONCLUSION

       Plaintiff has
       Plaintiff has failed to show
                     failed to show ownership
                                    ownership of
                                              of aa valid
                                                    valid copyright
                                                          copyright —
                                                                    – the
                                                                      the most
                                                                          most fundamental
                                                                               fundamental

element of
element of aa copyright
              copyright infringement
                        infringement claim
                                     claim —
                                           – as
                                             as he
                                                he has
                                                   has not
                                                       not produced
                                                           produced any
                                                                    any evidence
                                                                        evidence that
                                                                                 that the
                                                                                      the O'Neil
                                                                                          O’Neil

Photograph is
Photograph is covered by the
              covered by the ‘330 Registration, or
                             '330 Registration, or that
                                                   that the
                                                        the O'Neil
                                                            O’Neil Photograph
                                                                   Photograph is
                                                                              is sufficiently
                                                                                 sufficiently

original to
original to warrant
            warrant copyright
                    copyright protection.
                              protection. Plaintiff
                                          Plaintiff has
                                                    has also
                                                        also not
                                                             not shown
                                                                 shown that
                                                                       that the
                                                                            the Instagram
                                                                                Instagram Stories
                                                                                          Stories

Post could
Post could qualify as anything
           qualify as anything other
                               other than
                                     than aa transformative
                                             transformative fair
                                                            fair use.
                                                                 use. Plaintiff
                                                                      Plaintiff also
                                                                                also brought
                                                                                     brought this
                                                                                             this suit
                                                                                                  suit

despite the
despite the undisputed
            undisputed facts that Plaintiff
                       facts that Plaintiff was
                                            was always
                                                always aware
                                                       aware that
                                                             that no
                                                                  no damages
                                                                     damages exist.
                                                                             exist.

       Such
       Such unreasonable and unsupported
            unreasonable and unsupported claims
                                         claims show
                                                show clear bad faith
                                                     clear bad       and aa harassing
                                                               faith and    harassing motive.
                                                                                      motive.

Accordingly, summary
Accordingly, summary judgment
                     judgment should
                              should be
                                     be granted
                                        granted for
                                                for Defendant,
                                                    Defendant, and
                                                               and she
                                                                   she should
                                                                       should be
                                                                              be awarded
                                                                                 awarded

attorney’s fees
attorney's fees and
                and costs.
                    costs.




 Dated: September
 Dated: September 9, 2020
                  9, 2020
        New York,
        New  York, New
                   New York
                        York


                                                            NIXON PEABODY
                                                            NIXON PEABODY LLP
                                                                          LLP

                                                            /s/Daniel Adam Schnapp/
                                                            /s/Daniel Adam    Schnapp/
                                                            Daniel A.
                                                            Daniel A. Schnapp
                                                                       Schnapp
                                                            55     46 th Street
                                                                W. 46th
                                                            55 W.        Street
                                                            New York,
                                                            New   York, NYNY 10036
                                                                               10036
                                                            (212) 940-3026
                                                            (212) 940-3026
                                                            dschnapp@nixonpeabody.com
                                                            Attorneys for
                                                            Attorneys  for Defendants
                                                                           Defendants




                                                 27
                                                 27
